19-10412-jlg      Doc 1059        Filed 08/01/19 Entered 08/01/19 21:07:18                      Main Document
                                                Pg 1 of 28
In re: Ditech Holding Corporation, et al.                                             Case No. 19-10412 (JLG)
Debtors                                                          Reporting Period: June 1, 2019 to June 30, 2019
                                                                                 Federal Tax I.D. #13-39050486


                GLOBAL NOTES AND STATEMENTS OF LIMITATIONS
    AND DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORTS

On February 11, 2019 (the “Commencement Date”), Ditech Holding Corporation and its thirteen
(13) debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors”,1 and together with the Debtors’ non-debtor affiliates, the
“Company”), filed voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”). The Debtors’ chapter 11 cases are being jointly
administered for procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”) under the caption In re Ditech Holding
Corporation, et al., Case No. 19-10412 (JLG), pursuant to an order entered by the Bankruptcy
Court on February 13, 2019 (ECF No. 50).

On February 27, 2019, the United States Trustee for Region 2 (the “U.S. Trustee”) appointed an
official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code (the
“Creditors’ Committee”) (ECF No. 127). On May 2, 2019, the U.S. Trustee appointed an official
committee of consumer creditors pursuant to section 1102(a) of the Bankruptcy Code (ECF No.
498). The Debtors are authorized to continue to operate their business and manage their properties
as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

The following notes and statements and limitations should be referred to, and referenced in
connection with, any review of the Monthly Operating Report (“MOR”).

    1. Basis of Presentation. This MOR has been prepared solely for the purpose of complying
       with the monthly reporting requirements applicable in the Debtors’ chapter 11 cases. The
       MOR is in a format acceptable to the U.S. Trustee.

        The MOR should not be relied upon by any persons for information relating to current or
        future financial conditions, events, or performance of any of the Debtors or their affiliates.
        The financial statements represent the financial condition and results of operations of the
        Company, which includes the Debtors and their non-Debtor affiliates. The financial
        statements and supplemental information contained herein are limited in scope and cover
        a limited time period. Moreover, such information is preliminary, unaudited, and subject
        to change. The financial statements have been prepared in accordance with generally
        accepted accounting principles in the United States (“GAAP”) as it applies to debtors in
        possession. The preparation of the financial statements require management to make

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
    Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
    Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
    Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
    LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
    Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
    100, Fort Washington, Pennsylvania 19034.
19-10412-jlg      Doc 1059       Filed 08/01/19 Entered 08/01/19 21:07:18          Main Document
                                               Pg 2 of 28
In re: Ditech Holding Corporation, et al.                                   Case No. 19-10412 (JLG)
Debtors                                                Reporting Period: June 1, 2019 to June 30, 2019
                                                                       Federal Tax I.D. #13-39050486

        estimates and assumptions that affect the reported amounts of assets and liabilities at the
        date of the financial statements and income and expenses during the reporting period. In
        developing these estimates and assumptions, management used available evidence at the
        time of the financial statements, including the Debtor’ books and records. Because of
        uncertainties associated with estimating the amounts, timing and likelihood of possible
        outcomes, actual results could differ from our estimates and such differences may be
        material.

        The Debtors prepared this MOR relying primarily upon the information set forth in their
        books and records. In preparing this MOR, the Debtors made reasonable efforts to
        supplement the information set forth in its books and records with additional information
        concerning transactions that may not have been identified therein, to the extent necessary.

    2. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the
       Debtors’ books and records and financial activity occurring during the applicable reporting
       period. Except as otherwise noted, no adjustments have been made for activity occurring
       after the close of the reporting period. The reporting period of this MOR is June 1, 2019
       through June 30, 2019.

    3. Consolidated Entity Accounts Payable and Disbursements Systems. In the ordinary
       course of business, the Debtors utilize an integrated, centralized cash management system
       to collect, concentrate, and disburse funds generated by their operations (the “Cash
       Management System”). The Cash Management System is similar to cash management
       systems used by other large mortgage lending and servicing businesses. The Cash
       Management System enables the Debtors to operate each segment of the Company’s
       business efficiently and provides a seamless accounting function across all entities in a
       single location, reducing banking expenses, permitting prompt and accurate liquidity
       tracking, and allowing accurate intercompany allocations and transfers.

    4. Accuracy. The financial information disclosed herein was not prepared in accordance with
       federal or state securities laws or other applicable non-bankruptcy law or in lieu of
       complying with any periodic reporting requirements thereunder. Persons and entities
       trading in or otherwise purchasing, selling, or transferring the claims against or equity
       interests in the Debtors should evaluate this financial information in light of the purposes
       for which it was prepared. The Debtors are not liable for and undertake no responsibility
       to indicate variations from securities laws or for any evaluations of the Debtors based on
       this financial information or any other information.

    5. Debtor-in-Possession Financing. On February 11, 2019, the Debtors filed the Debtors’
       Motion for Interim and Final Orders (A) Authorizing Debtors to Enter into Repurchase
       Agreement Facilities, Servicer Advance Facilities and Related Documents; (B) Authorizing
       Debtors to Sell Mortgage Loans and Servicer Advance Receivables in the Ordinary Course
       of Business; (C) Granting Back-Up Liens and Superpriority Administrative Expense
       Claims; (D) Authorizing Use of Cash Collateral and Granting Adequate Protection; (E)
       Modifying the Automatic Stay; (F) Scheduling a Final Hearing; and (G) Granting Related
       Relief (ECF No. 26) (the “DIP Motion”) to refinance all of their prepetition warehouse
19-10412-jlg      Doc 1059       Filed 08/01/19 Entered 08/01/19 21:07:18            Main Document
                                               Pg 3 of 28
In re: Ditech Holding Corporation, et al.                                     Case No. 19-10412 (JLG)
Debtors                                                  Reporting Period: June 1, 2019 to June 30, 2019
                                                                         Federal Tax I.D. #13-39050486

        and advance facilities, which provides the Debtors up to $1.9 billion in liquidity. The final
        order granting the relief requested in the DIP Motion (as it relates to the DIP Financing)
        was entered on April 17, 2019 (ECF No. 422).

    6. Payment of Prepetition Claims Pursuant to Court Orders. At the outset of the Debtors’
       chapter 11 cases, the Bankruptcy Court entered orders (the “First Day Orders”)
       authorizing, but not directing, the Debtors to pay, on an interim basis, certain prepetition
       (a) employee wages, salaries and other compensation and benefits; (b) insurance
       obligations; (c) taxes, fees, and assessments; and (d) obligations related to the use of the
       Debtors’ cash management system, among other things. On March 14, 2019, the
       Bankruptcy Court approved the relief requested in connection with the First Day Orders
       on a final basis. To the extent any payments were made in the reporting period on account
       of such claims or obligations following the commencement of these chapter 11 cases
       pursuant to the authority granted to the Debtors by the Bankruptcy Court under the First
       Day Orders, such payments have been included in the MOR unless otherwise noted.

    7. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR
       in all respects, as may be necessary or appropriate. Nothing contained in this MOR shall
       constitute a waiver of any of the Debtors’ rights or an admission with respect to their
       chapter 11 cases.

    8. Specific MOR Disclosures.

            a. Notes to MOR-la: The Bankruptcy Court has authorized the Debtors to pay certain
               prepetition claims in designated categories and subject to certain terms and
               conditions. This relief generally was designed to preserve the value of the Debtors’
               business and assets. The Debtors have paid and continue to pay undisputed
               postpetition obligations in the ordinary course of business. Intercompany
               transactions are excluded from this report.

            b. Notes to MOR-1b: Bank reconciliations for the sixteen (16) operating accounts
               included in “Cash and Cash Equivalents” are attached to this MOR. The Debtors
               affirm that reconciliations for custodial and other bank accounts that are on the
               balance sheet are prepared and maintained by the Debtors on a monthly basis. As
               the Debtors maintain 1,180 custodial accounts, attaching bank reconciliations
               would be administratively burdensome. The Debtors can provide reconciliations
               upon request.

                 All amounts listed are the bank balances as of the last business day of the reporting
                 period. The Debtors have, on a timely basis, performed bank account
                 reconciliations in the ordinary course of business. Due to the level of detailed
                 records, copies of the bank account statements and reconciliations are available for
                 inspection only upon written request.

                 Certain of the Debtors’ bank accounts contain cash reserved for unclaimed property
                 liabilities, which has historically been recorded as off-balance sheet. As of June
19-10412-jlg      Doc 1059       Filed 08/01/19 Entered 08/01/19 21:07:18             Main Document
                                               Pg 4 of 28
In re: Ditech Holding Corporation, et al.                                      Case No. 19-10412 (JLG)
Debtors                                                   Reporting Period: June 1, 2019 to June 30, 2019
                                                                          Federal Tax I.D. #13-39050486

                 30, 2019, the total amount of unclaimed property recorded as off-balance sheet was
                 approximately $78.6 million.

            c. Notes to MOR-2: The financial position and results of operations contained herein
               are not necessarily indicative of results which may be expected for any other period
               or for the full year and as a result, may not reflect the consolidated financial position
               and results of operations of the Debtors in the future.

            d. Notes to MOR-3: This information is based on unaudited information, which may
               not reconcile to the Debtors’ final consolidated financial statements for the
               reporting period.

                 Liabilities subject to compromise represent amounts that may be included in the
                 Debtors’ Schedule of Assets and Liabilities (collectively, the “Schedules”) as filed
                 on March 27, 2019 and correspond to amounts recorded in the Debtors’ books and
                 records thereafter. These amounts have been adjusted to exclude the guarantee
                 obligations in connection with the Debtors’ secured debt as well as other
                 contingent, unliquidated, and/or disputed amounts included in the Schedules.

                 Accounts payable accruals may include invoices that had not been evaluated as
                 liabilities subject to compromise as of month end. In this MOR, these amounts are
                 assumed to be postpetition obligations, pending the Debtors’ normal-course invoice
                 processing assessment.

                 The Debtors have sought to allocate liabilities between the prepetition and
                 postpetition periods based upon the information available at the time of, and
                 research conducted in connection with, the preparation of this MOR. As additional
                 information becomes available and further research is conducted, the Debtors’
                 allocation of liabilities between the prepetition and postpetition periods may
                 change. The liability information, except as otherwise noted, is listed as of the close
                 of business as of the end of the month. Accordingly, the Debtors reserve all rights
                 to amend, supplement or otherwise modify this MOR as necessary and appropriate.
                 Accrued liabilities have not yet been evaluated as liabilities subject to compromise
                 and are subject to material change.

            e. Notes to MOR-4: Due to the size and detail of the Debtors’ tax records, (i) copies
               of IRS Form 6123 or payment receipts; (ii) copies of tax returns filed during the
               reporting period; and (iii) a taxes aging schedule will be made available upon
               reasonable request in writing to bankruptcy counsel for the Debtors.

            f. Notes to MOR-5: This MOR lists the professional fees paid during the reporting
               period to Retained Restructuring Professionals retained by the Debtors in these
               chapter 11 cases.
19-10412-jlg      Doc 1059       Filed 08/01/19 Entered 08/01/19 21:07:18         Main Document
                                               Pg 5 of 28
In re: Ditech Holding Corporation, et al.                                  Case No. 19-10412 (JLG)
Debtors                                               Reporting Period: June 1, 2019 to June 30, 2019
                                                                      Federal Tax I.D. #13-39050486

            g. Notes to MOR-6: During the reporting period, the Debtors were current on
               postpetition payables, taking into consideration pending credits, adjustments, and
               disputes that arise in the ordinary course of business.
      19-10412-jlg           Doc 1059           Filed 08/01/19 Entered 08/01/19 21:07:18                              Main Document
                                                              Pg 6 of 28


                                                  UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF NEW YORK


In re: DITECH HOLDING CORPORATION, et al.,                                                                                Case No.: 19-10412-JLG
    Debtors                                                                                          Reporting Period June 1, 2019 to June 30, 2019


                                              CORPORATE MONTHLY OPERATING REPORT

                                                                                                                                 Explanation
    REQUIRED DOCUMENTS                                                               Form No.           Document Attached         Attached
    Schedule of Cash Receipts and Disbursements                                   MOR-1a                      Yes                     -
    Bank Account Balances                                                         MOR-1b                      Yes                     -
    Consolidated Statement of Operations                                          MOR-2                       Yes                     -
    Consolidated Balance Sheet                                                    MOR-3                       Yes                     -
    Schedule of Post-petition Taxes                                               MOR-4                       Yes                     -
    Schedule of Retained Restructuring Professional Fees                          MOR-5                       Yes                     -
    Debtor Questionnaire                                                          MOR-6                       Yes                     -



    This Monthly Operating Report has been prepared solely for the purposes of complying with the monthly reporting requirements applicable
    in these chapter 11 cases and is in a format that the Debtors believe is acceptable to the United States Trustee. The financial information
    contained herein is limited in scope and covers a limited time period. Moreover, such information is preliminary and unaudited, and is not
    prepared in accordance with GAAP.



    I declare under penalty of perjury that this report and the attached documents are true and correct to the best of my knowledge and belief.


    /s/ Gerald A. Lombardo                                                                                          7/31/2019
    Signature of Authorized Individual*                                                                 Date

    Gerald A. Lombardo, Chief Financial Officer                                                                     7/31/2019
    Printed Name of Authorized Individual                                                               Date

    *Authorized individual must be an officer, director or shareholder if debtor is a corporation.




                                                                        MOR
      19-10412-jlg        Doc 1059         Filed 08/01/19 Entered 08/01/19 21:07:18                          Main Document
                                                         Pg 7 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                                     Case No.: 19-10412-JLG
       Debtors                                                                            Reporting Period June 1, 2019 to June 30, 2019


                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS ($)

    Case No.             Debtor Entity Name:                                       Net Receipts 1          Net Disbursements 2
    19-10411             Green Tree Credit LLC                                                      -    $                   -
    19-10412             Ditech Holding Corporation                                                 -                 (1,389,526)
    19-10413             DF Insurance Agency, LLC                                                   -                          0
    19-10414             Ditech Financial LLC                                                       -                (53,122,644)
    19-10415             Green Tree Credit Solutions LLC                                            -                          0
    19-10416             Green Tree Insurance Agency of Nevada, Inc.                                -                          0
    19-10417             Green Tree Investment Holdings III LLC                                     -                          0
    19-10418             Green Tree Servicing Corp.                                                 -                          0
    19-10419             Marix Servicing LLC                                                        -                          0
    19-10420             Mortgage Asset Systems, LLC                                                -                          0
    19-10421             REO Management Solutions, LLC                                              -                          0
    19-10422             Reverse Mortgage Solutions, Inc.                                           -                (11,795,654)
    19-10423             Walter Management Holding Company LLC                                      -                          0
    19-10424             Walter Reverse Acquisition LLC                                             -                          0
    Totals:                                                                  $              82,551,175   $            (66,307,823)

    Footnotes
    1) The Net Disbursements exclude intercompany transactions among Debtors and non-Debtors
    2) The Net Receipts exclude intercompany transactions among Debtors and non-Debtors




                                                              MOR-1a
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 8 of 28         Case No.: 19-10412-JLG
               Debtors                                                                      Reporting Period June 1, 2019 to June 30, 2019



                                                     BANK ACCOUNT BALANCES ($) 1

                                                                                                                    Balance as of
                                Debtor                        Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC              Citibank                       5011        Operating                     2,115,086
               Ditech Financial LLC              Citibank                       5118        Operating                    17,429,122
               Ditech Financial LLC              Citibank                       5177        Operating                     2,039,090
               DF Insurance Agency LLC           Citibank                       8175        Operating                           -
               Ditech Holding Corporation        Citibank                       8183        Operating                       199,673
               Ditech Financial LLC              Wells Fargo Bank NA            4001        Operating                    31,678,378
               Reverse Mortgage Solutions, Inc   Texas Capital Bank             0966        Operating                       100,012
               Reverse Mortgage Solutions, Inc   Texas Capital Bank             1223        Operating                       251,822
               Mortgage Asset Systems LLC        Wells Fargo Bank NA            0340        Operating                           814
               REO Management Solutions, LLC     Wells Fargo Bank NA            0698        Operating                           -
               REO Management Solutions, LLC     Wells Fargo Bank NA            8797        Operating                       652,860
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            0415        Operating                    13,777,268
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            0970        Operating                    90,000,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            7250        Operating                     3,318,316
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            7766        Operating                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            8212        Operating                           -
               Ditech Financial LLC              Bank of New York, Mellon       0168        Operating                           -
               Ditech Financial LLC              Bank of New York, Mellon       2213        Operating                           -
               Ditech Financial LLC              Bank of New York, Mellon       6249        Operating                           -
               Ditech Financial LLC              Bank of New York, Mellon       7652        Operating                     3,990,372
               Ditech Financial LLC              Bank of New York, Mellon       9014        Operating                        53,028
               Ditech Financial LLC              Bank of New York, Mellon       3686        Custodial                       774,679
               Ditech Financial LLC              Bank of New York, Mellon       4454        Custodial                       120,150
               Ditech Financial LLC              Bank of New York, Mellon       4500        Custodial                        92,484
               Ditech Financial LLC              Bank of New York, Mellon       6380        Custodial                       320,420
               Ditech Financial LLC              Bank of New York, Mellon       6381        Custodial                             1
               Ditech Financial LLC              Bank of New York, Mellon       6382        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       6383        Custodial                       660,209
               Ditech Financial LLC              Bank of New York, Mellon       6384        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       6385        Custodial                           984
               Ditech Financial LLC              Bank of New York, Mellon       6386        Custodial                       395,192
               Ditech Financial LLC              Bank of New York, Mellon       6387        Custodial                       380,237
               Ditech Financial LLC              Bank of New York, Mellon       6388        Custodial                             0
               Ditech Financial LLC              Bank of New York, Mellon       6389        Custodial                       973,003
               Ditech Financial LLC              Bank of New York, Mellon       6390        Custodial                             0
               Ditech Financial LLC              Bank of New York, Mellon       6391        Custodial                     1,209,654
               Ditech Financial LLC              Bank of New York, Mellon       6392        Custodial                             0
               Ditech Financial LLC              Bank of New York, Mellon       5462        Custodial                     2,316,572
               Ditech Financial LLC              Bank of New York, Mellon       5463        Custodial                     1,617,950
               Ditech Financial LLC              Bank of New York, Mellon       5464        Custodial                       231,247
               Ditech Financial LLC              Bank of New York, Mellon       1604        Custodial                     1,614,115
               Ditech Financial LLC              Bank of New York, Mellon       1607        Custodial                       985,163
               Ditech Financial LLC              Bank of New York, Mellon       1624        Custodial                       806,036
               Ditech Financial LLC              Bank of New York, Mellon       1627        Custodial                     1,384,785
               Ditech Financial LLC              Bank of New York, Mellon       3028        Custodial                     3,000,000
               Ditech Financial LLC              Bank of New York, Mellon       3029        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       3750        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       3751        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       3752        Custodial                       529,491
               Ditech Financial LLC              Bank of New York, Mellon       3753        Custodial                     1,165,562
               Ditech Financial LLC              Bank of New York, Mellon       3754        Custodial                         1,900
               Ditech Financial LLC              Bank of New York, Mellon       3755        Custodial                       907,157
               Ditech Financial LLC              Bank of New York, Mellon       3773        Custodial                       940,322
               Ditech Financial LLC              Bank of New York, Mellon       3774        Custodial                       196,262
               Ditech Financial LLC              Bank of New York, Mellon       4097        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4098        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4101        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4103        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4105        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4106        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4107        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4108        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4109        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4114        Custodial                     1,102,150
               Ditech Financial LLC              Bank of New York, Mellon       4115        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4116        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4118        Custodial                       886,404
               Ditech Financial LLC              Bank of New York, Mellon       4119        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4121        Custodial                     1,080,796
               Ditech Financial LLC              Bank of New York, Mellon       4122        Custodial                     1,180,372
               Ditech Financial LLC              Bank of New York, Mellon       4124        Custodial                           131
               Ditech Financial LLC              Bank of New York, Mellon       4125        Custodial                       742,622
               Ditech Financial LLC              Bank of New York, Mellon       4127        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4130        Custodial                       533,301
               Ditech Financial LLC              Bank of New York, Mellon       4131        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4132        Custodial                       144,981
               Ditech Financial LLC              Bank of New York, Mellon       4133        Custodial                           -
               Ditech Financial LLC              Bank of New York, Mellon       4134        Custodial                       407,508


                                                                  MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 9 of 28         Case No.: 19-10412-JLG
               Debtors                                                              Reporting Period June 1, 2019 to June 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                            Balance as of
                                Debtor                Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Bank of New York, Mellon       4136        Custodial                 --Closed--
               Ditech Financial LLC      Bank of New York, Mellon       4137        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       4138        Custodial                       234,064
               Ditech Financial LLC      Bank of New York, Mellon       4139        Custodial                       300,277
               Ditech Financial LLC      Bank of New York, Mellon       4140        Custodial                     9,042,719
               Ditech Financial LLC      Bank of New York, Mellon       4142        Custodial                       365,139
               Ditech Financial LLC      Bank of New York, Mellon       4143        Custodial                     1,333,225
               Ditech Financial LLC      Bank of New York, Mellon       4144        Custodial                    26,997,699
               Ditech Financial LLC      Bank of New York, Mellon       4435        Custodial                       813,869
               Ditech Financial LLC      Bank of New York, Mellon       4436        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       4639        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       4641        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       4642        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       4726        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       4727        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       4728        Custodial                       183,196
               Ditech Financial LLC      Bank of New York, Mellon       5713        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       5714        Custodial                     7,715,543
               Ditech Financial LLC      Bank of New York, Mellon       5715        Custodial                       500,000
               Ditech Financial LLC      Bank of New York, Mellon       5727        Custodial                       202,664
               Ditech Financial LLC      Bank of New York, Mellon       0376        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0377        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0378        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0379        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0380        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0381        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0382        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0383        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0384        Custodial                       658,759
               Ditech Financial LLC      Bank of New York, Mellon       0385        Custodial                        68,688
               Ditech Financial LLC      Bank of New York, Mellon       0386        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0387        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0388        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0389        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0390        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       0391        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       5801        Custodial                       756,627
               Ditech Financial LLC      Bank of New York, Mellon       5802        Custodial                             0
               Ditech Financial LLC      Bank of New York, Mellon       5803        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       5804        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       5911        Custodial                       559,247
               Ditech Financial LLC      Bank of New York, Mellon       5912        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       5914        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       5917        Custodial                           -
               Ditech Financial LLC      Bank of New York, Mellon       4167        Custodial                       437,200
               Ditech Financial LLC      Bank of New York, Mellon       5244        Custodial                       557,891
               Ditech Financial LLC      Citibank                       5038        Custodial                           -
               Ditech Financial LLC      Citibank                       5046        Custodial                           -
               Ditech Financial LLC      Citibank                       5054        Custodial                           -
               Ditech Financial LLC      Citibank                       5062        Custodial                           -
               Ditech Financial LLC      Citibank                       5089        Custodial                           -
               Ditech Financial LLC      Citibank                       5097        Custodial                       407,168
               Ditech Financial LLC      Citibank                       5126        Custodial                           -
               Ditech Financial LLC      Citibank                       5134        Custodial                        66,954
               Ditech Financial LLC      Citibank                       5142        Custodial                         2,256
               Ditech Financial LLC      Citibank                       5169        Custodial                        27,620
               Ditech Financial LLC      Citibank                       5185        Custodial                           -
               Ditech Financial LLC      Citibank                       5193        Custodial                         7,764
               Ditech Financial LLC      Citibank                       5206        Custodial                           -
               Ditech Financial LLC      Citibank                       5214        Custodial                           -
               Ditech Financial LLC      Citibank                       5222        Custodial                   139,406,889
               Ditech Financial LLC      Citibank                       5249        Custodial                       299,080
               Ditech Financial LLC      Citibank                       5257        Custodial                       478,106
               Ditech Financial LLC      Citibank                       5265        Custodial                       576,101
               Ditech Financial LLC      Citibank                       5273        Custodial                       689,101
               Ditech Financial LLC      Citibank                       5281        Custodial                       244,777
               Ditech Financial LLC      Citibank                       5329        Custodial                           -
               Ditech Financial LLC      Citibank                       5337        Custodial                           376
               Ditech Financial LLC      Citibank                       5345        Custodial                           -
               Ditech Financial LLC      Citibank                       5353        Custodial                           -
               Ditech Financial LLC      Citibank                       5361        Custodial                       109,456
               Ditech Financial LLC      Citibank                       5388        Custodial                           -
               Ditech Financial LLC      Citibank                       5396        Custodial                        14,422
               Ditech Financial LLC      Citibank                       5409        Custodial                           -
               Ditech Financial LLC      Citibank                       5417        Custodial                           -
               Ditech Financial LLC      Citibank                       5425        Custodial                           -
               Ditech Financial LLC      Citibank                       5433        Custodial                           -
               Ditech Financial LLC      Citibank                       5441        Custodial                           -


                                                          MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 10 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period June 1, 2019 to June 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor              Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Citibank                     5468        Custodial                       523,895
               Ditech Financial LLC      Citibank                     5476        Custodial                         1,824
               Ditech Financial LLC      Citibank                     5484        Custodial                           -
               Ditech Financial LLC      Citibank                     5492        Custodial                           -
               Ditech Financial LLC      Citibank                     5505        Custodial                        12,827
               Ditech Financial LLC      Citibank                     5513        Custodial                       307,206
               Ditech Financial LLC      Citibank                     5521        Custodial                     1,664,268
               Ditech Financial LLC      Citibank                     5548        Custodial                           -
               Ditech Financial LLC      Citibank                     5556        Custodial                         7,308
               Ditech Financial LLC      Citibank                     5564        Custodial                         7,802
               Ditech Financial LLC      Citibank                     5572        Custodial                           -
               Ditech Financial LLC      Citibank                     5599        Custodial                           -
               Ditech Financial LLC      Citibank                     5601        Custodial                        15,152
               Ditech Financial LLC      Citibank                     5628        Custodial                     3,144,132
               Ditech Financial LLC      Citibank                     5636        Custodial                           122
               Ditech Financial LLC      Citibank                     5644        Custodial                           -
               Ditech Financial LLC      Citibank                     5679        Custodial                           -
               Ditech Financial LLC      Citibank                     5687        Custodial                       101,123
               Ditech Financial LLC      Citibank                     5695        Custodial                        33,396
               Ditech Financial LLC      Citibank                     5708        Custodial                     1,278,114
               Ditech Financial LLC      Citibank                     5716        Custodial                        11,392
               Ditech Financial LLC      Citibank                     5724        Custodial                       206,904
               Ditech Financial LLC      Citibank                     5732        Custodial                         2,586
               Ditech Financial LLC      Citibank                     5759        Custodial                       824,530
               Ditech Financial LLC      Citibank                     5767        Custodial                           -
               Ditech Financial LLC      Citibank                     5775        Custodial                        33,813
               Ditech Financial LLC      Citibank                     5783        Custodial                           -
               Ditech Financial LLC      Citibank                     5791        Custodial                     1,493,140
               Ditech Financial LLC      Citibank                     5804        Custodial                         1,516
               Ditech Financial LLC      Citibank                     5812        Custodial                     7,128,645
               Ditech Financial LLC      Citibank                     5839        Custodial                         7,272
               Ditech Financial LLC      Citibank                     5847        Custodial                     1,530,020
               Ditech Financial LLC      Citibank                     5855        Custodial                       291,631
               Ditech Financial LLC      Citibank                     5863        Custodial                           -
               Ditech Financial LLC      Citibank                     5871        Custodial                        34,975
               Ditech Financial LLC      Citibank                     5898        Custodial                           -
               Ditech Financial LLC      Citibank                     5919        Custodial                           -
               Ditech Financial LLC      Citibank                     5927        Custodial                        67,386
               Ditech Financial LLC      Citibank                     5935        Custodial                     6,360,162
               Ditech Financial LLC      Citibank                     5943        Custodial                       211,760
               Ditech Financial LLC      Citibank                     5951        Custodial                           -
               Ditech Financial LLC      Citibank                     5978        Custodial                           -
               Ditech Financial LLC      Citibank                     5986        Custodial                           621
               Ditech Financial LLC      Citibank                     5994        Custodial                       871,728
               Ditech Financial LLC      Citibank                     6006        Custodial                           -
               Ditech Financial LLC      Citibank                     6014        Custodial                        13,903
               Ditech Financial LLC      Citibank                     6022        Custodial                           -
               Ditech Financial LLC      Citibank                     6049        Custodial                           -
               Ditech Financial LLC      Citibank                     6057        Custodial                           -
               Ditech Financial LLC      Citibank                     6065        Custodial                         1,209
               Ditech Financial LLC      Citibank                     6073        Custodial                       318,542
               Ditech Financial LLC      Citibank                     6081        Custodial                       437,018
               Ditech Financial LLC      Citibank                     6102        Custodial                           -
               Ditech Financial LLC      Citibank                     6129        Custodial                       376,014
               Ditech Financial LLC      Citibank                     6137        Custodial                           -
               Ditech Financial LLC      Citibank                     6145        Custodial                       414,345
               Ditech Financial LLC      Citibank                     6153        Custodial                           -
               Ditech Financial LLC      Citibank                     6161        Custodial                       197,251
               Ditech Financial LLC      Citibank                     6188        Custodial                           -
               Ditech Financial LLC      Citibank                     6196        Custodial                         3,213
               Ditech Financial LLC      Citibank                     6209        Custodial                       950,342
               Ditech Financial LLC      Citibank                     6217        Custodial                     3,702,086
               Ditech Financial LLC      Citibank                     6225        Custodial                         3,298
               Ditech Financial LLC      Citibank                     6233        Custodial                           -
               Ditech Financial LLC      Citibank                     6241        Custodial                     1,314,409
               Ditech Financial LLC      Citibank                     6268        Custodial                           339
               Ditech Financial LLC      Citibank                     6276        Custodial                           333
               Ditech Financial LLC      Citibank                     6284        Custodial                           -
               Ditech Financial LLC      Citibank                     6292        Custodial                         4,467
               Ditech Financial LLC      Citibank                     6305        Custodial                           -
               Ditech Financial LLC      Citibank                     6313        Custodial                        19,699
               Ditech Financial LLC      Citibank                     6321        Custodial                         9,557
               Ditech Financial LLC      Citibank                     6348        Custodial                       280,644
               Ditech Financial LLC      Citibank                     6356        Custodial                           -
               Ditech Financial LLC      Citibank                     6364        Custodial                        45,769
               Ditech Financial LLC      Citibank                     6372        Custodial                        47,845
               Ditech Financial LLC      Citibank                     6399        Custodial                           -
               Ditech Financial LLC      Citibank                     6401        Custodial                       481,034


                                                       MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 11 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period June 1, 2019 to June 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor              Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Citibank                     6428        Custodial                       249,022
               Ditech Financial LLC      Citibank                     6436        Custodial                       589,555
               Ditech Financial LLC      Citibank                     6444        Custodial                       656,042
               Ditech Financial LLC      Citibank                     6452        Custodial                       233,517
               Ditech Financial LLC      Citibank                     6479        Custodial                       662,681
               Ditech Financial LLC      Citibank                     6487        Custodial                        16,400
               Ditech Financial LLC      Citibank                     6495        Custodial                       357,093
               Ditech Financial LLC      Citibank                     6508        Custodial                       612,220
               Ditech Financial LLC      Citibank                     6516        Custodial                        69,515
               Ditech Financial LLC      Citibank                     6524        Custodial                       520,678
               Ditech Financial LLC      Citibank                     6532        Custodial                        67,572
               Ditech Financial LLC      Citibank                     6559        Custodial                       216,876
               Ditech Financial LLC      Citibank                     6567        Custodial                           932
               Ditech Financial LLC      Citibank                     6575        Custodial                        56,050
               Ditech Financial LLC      Citibank                     6583        Custodial                        14,870
               Ditech Financial LLC      Citibank                     6591        Custodial                       590,430
               Ditech Financial LLC      Citibank                     6604        Custodial                        20,267
               Ditech Financial LLC      Citibank                     6612        Custodial                           -
               Ditech Financial LLC      Citibank                     6639        Custodial                       124,084
               Ditech Financial LLC      Citibank                     6647        Custodial                         4,186
               Ditech Financial LLC      Citibank                     6655        Custodial                           -
               Ditech Financial LLC      Citibank                     6663        Custodial                           -
               Ditech Financial LLC      Citibank                     6671        Custodial                           -
               Ditech Financial LLC      Citibank                     6698        Custodial                       109,995
               Ditech Financial LLC      Citibank                     6719        Custodial                        64,542
               Ditech Financial LLC      Citibank                     6727        Custodial                     5,644,641
               Ditech Financial LLC      Citibank                     6735        Custodial                       561,205
               Ditech Financial LLC      Citibank                     6743        Custodial                     6,345,969
               Ditech Financial LLC      Citibank                     6751        Custodial                     2,206,954
               Ditech Financial LLC      Citibank                     6778        Custodial                           -
               Ditech Financial LLC      Citibank                     6786        Custodial                           -
               Ditech Financial LLC      Citibank                     6794        Custodial                        33,220
               Ditech Financial LLC      Citibank                     6807        Custodial                         2,319
               Ditech Financial LLC      Citibank                     6815        Custodial                           586
               Ditech Financial LLC      Citibank                     6823        Custodial                       951,137
               Ditech Financial LLC      Citibank                     6831        Custodial                             25
               Ditech Financial LLC      Citibank                     6858        Custodial                        89,776
               Ditech Financial LLC      Citibank                     6866        Custodial                       914,229
               Ditech Financial LLC      Citibank                     6874        Custodial                         3,165
               Ditech Financial LLC      Citibank                     6882        Custodial                         3,405
               Ditech Financial LLC      Citibank                     6903        Custodial                           344
               Ditech Financial LLC      Citibank                     6911        Custodial                       793,920
               Ditech Financial LLC      Citibank                     6938        Custodial                           436
               Ditech Financial LLC      Citibank                     6946        Custodial                           -
               Ditech Financial LLC      Citibank                     6954        Custodial                           -
               Ditech Financial LLC      Citibank                     6962        Custodial                         2,298
               Ditech Financial LLC      Citibank                     6989        Custodial                        71,003
               Ditech Financial LLC      Citibank                     6997        Custodial                             23
               Ditech Financial LLC      Citibank                     7009        Custodial                         2,253
               Ditech Financial LLC      Citibank                     7017        Custodial                        98,619
               Ditech Financial LLC      Citibank                     7025        Custodial                           -
               Ditech Financial LLC      Citibank                     7033        Custodial                           -
               Ditech Financial LLC      Citibank                     7041        Custodial                     7,533,019
               Ditech Financial LLC      Citibank                     7068        Custodial                           -
               Ditech Financial LLC      Citibank                     7076        Custodial                           -
               Ditech Financial LLC      Citibank                     7084        Custodial                             31
               Ditech Financial LLC      Citibank                     7092        Custodial                           -
               Ditech Financial LLC      Citibank                     7105        Custodial                           -
               Ditech Financial LLC      Citibank                     7113        Custodial                       213,468
               Ditech Financial LLC      Citibank                     7121        Custodial                           -
               Ditech Financial LLC      Citibank                     7148        Custodial                           -
               Ditech Financial LLC      Citibank                     7156        Custodial                           -
               Ditech Financial LLC      Citibank                     7164        Custodial                           -
               Ditech Financial LLC      Citibank                     7172        Custodial                           -
               Ditech Financial LLC      Citibank                     7199        Custodial                       614,325
               Ditech Financial LLC      Citibank                     7201        Custodial                       445,499
               Ditech Financial LLC      Citibank                     7228        Custodial                           -
               Ditech Financial LLC      Citibank                     7236        Custodial                       366,494
               Ditech Financial LLC      Citibank                     7244        Custodial                           -
               Ditech Financial LLC      Citibank                     7279        Custodial                     1,025,929
               Ditech Financial LLC      Citibank                     7287        Custodial                       194,989
               Ditech Financial LLC      Citibank                     7295        Custodial                           -
               Ditech Financial LLC      Citibank                     7308        Custodial                           -
               Ditech Financial LLC      Citibank                     7316        Custodial                     1,435,505
               Ditech Financial LLC      Citibank                     7324        Custodial                       692,061
               Ditech Financial LLC      Citibank                     7332        Custodial                     1,389,519
               Ditech Financial LLC      Citibank                     7359        Custodial                           -
               Ditech Financial LLC      Citibank                     7367        Custodial                       307,620


                                                       MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 12 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period June 1, 2019 to June 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor              Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Citibank                     7375        Custodial                       109,167
               Ditech Financial LLC      Citibank                     7383        Custodial                       160,454
               Ditech Financial LLC      Citibank                     7391        Custodial                     1,058,032
               Ditech Financial LLC      Citibank                     7404        Custodial                           -
               Ditech Financial LLC      Citibank                     7412        Custodial                           -
               Ditech Financial LLC      Citibank                     7439        Custodial                           -
               Ditech Financial LLC      Citibank                     7447        Custodial                       333,059
               Ditech Financial LLC      Citibank                     7455        Custodial                           -
               Ditech Financial LLC      Citibank                     7463        Custodial                         2,694
               Ditech Financial LLC      Citibank                     7471        Custodial                           -
               Ditech Financial LLC      Citibank                     7498        Custodial                    37,200,120
               Ditech Financial LLC      Citibank                     7519        Custodial                    17,449,419
               Ditech Financial LLC      Citibank                     7527        Custodial                       578,789
               Ditech Financial LLC      Citibank                     7535        Custodial                        84,273
               Ditech Financial LLC      Citibank                     7543        Custodial                     1,094,926
               Ditech Financial LLC      Citibank                     7551        Custodial                         1,736
               Ditech Financial LLC      Citibank                     7578        Custodial                     6,189,733
               Ditech Financial LLC      Citibank                     7586        Custodial                       462,024
               Ditech Financial LLC      Citibank                     7594        Custodial                     1,397,205
               Ditech Financial LLC      Citibank                     7607        Custodial                     3,352,954
               Ditech Financial LLC      Citibank                     7615        Custodial                        59,707
               Ditech Financial LLC      Citibank                     7623        Custodial                    29,072,007
               Ditech Financial LLC      Citibank                     7631        Custodial                    10,662,491
               Ditech Financial LLC      Citibank                     7658        Custodial                     5,090,331
               Ditech Financial LLC      Citibank                     7666        Custodial                     2,551,625
               Ditech Financial LLC      Citibank                     7674        Custodial                        25,749
               Ditech Financial LLC      Citibank                     7682        Custodial                        12,716
               Ditech Financial LLC      Citibank                     7703        Custodial                     7,705,710
               Ditech Financial LLC      Citibank                     7711        Custodial                        85,339
               Ditech Financial LLC      Citibank                     7738        Custodial                        14,729
               Ditech Financial LLC      Citibank                     7746        Custodial                         7,407
               Ditech Financial LLC      Citibank                     7754        Custodial                     1,778,517
               Ditech Financial LLC      Citibank                     7762        Custodial                     1,001,681
               Ditech Financial LLC      Citibank                     7789        Custodial                       374,387
               Ditech Financial LLC      Citibank                     7797        Custodial                        22,147
               Ditech Financial LLC      Citibank                     7818        Custodial                           -
               Ditech Financial LLC      Citibank                     7826        Custodial                       746,402
               Ditech Financial LLC      Citibank                     7834        Custodial                         1,464
               Ditech Financial LLC      Citibank                     7842        Custodial                           904
               Ditech Financial LLC      Citibank                     7869        Custodial                        13,834
               Ditech Financial LLC      Citibank                     7877        Custodial                        28,328
               Ditech Financial LLC      Citibank                     7885        Custodial                       989,965
               Ditech Financial LLC      Citibank                     7893        Custodial                           705
               Ditech Financial LLC      Citibank                     7906        Custodial                     3,286,557
               Ditech Financial LLC      Citibank                     7914        Custodial                       245,628
               Ditech Financial LLC      Citibank                     7922        Custodial                     3,910,621
               Ditech Financial LLC      Citibank                     7949        Custodial                        36,158
               Ditech Financial LLC      Citibank                     7957        Custodial                     2,705,821
               Ditech Financial LLC      Citibank                     7965        Custodial                       308,137
               Ditech Financial LLC      Citibank                     2052        Custodial                        10,357
               Ditech Financial LLC      Citibank                     2079        Custodial                         5,009
               Ditech Financial LLC      Citibank                     2087        Custodial                   191,124,962
               Ditech Financial LLC      Citibank                     2095        Custodial                         2,792
               Ditech Financial LLC      Citibank                     2108        Custodial                           412
               Ditech Financial LLC      Citibank                     2116        Custodial                       239,860
               Ditech Financial LLC      Citibank                     2124        Custodial                     9,925,159
               Ditech Financial LLC      Citibank                     2132        Custodial                     5,063,337
               Ditech Financial LLC      Citibank                     2159        Custodial                           -
               Ditech Financial LLC      Citibank                     2167        Custodial                       279,310
               Ditech Financial LLC      Citibank                     2175        Custodial                        32,617
               Ditech Financial LLC      Citibank                     2183        Custodial                       139,269
               Ditech Financial LLC      Citibank                     2191        Custodial                       310,614
               Ditech Financial LLC      Citibank                     2204        Custodial                       341,223
               Ditech Financial LLC      Citibank                     2212        Custodial                       244,630
               Ditech Financial LLC      Citibank                     2239        Custodial                        19,832
               Ditech Financial LLC      Citibank                     2247        Custodial                        37,285
               Ditech Financial LLC      Citibank                     2255        Custodial                         2,117
               Ditech Financial LLC      Citibank                     2263        Custodial                         6,582
               Ditech Financial LLC      Citibank                     2271        Custodial                         4,427
               Ditech Financial LLC      Citibank                     2298        Custodial                        46,100
               Ditech Financial LLC      Citibank                     2319        Custodial                           -
               Ditech Financial LLC      Citibank                     2327        Custodial                           -
               Ditech Financial LLC      Citibank                     2335        Custodial                           -
               Ditech Financial LLC      Citibank                     2343        Custodial                           -
               Ditech Financial LLC      Citibank                     2351        Custodial                     1,115,663
               Ditech Financial LLC      Citibank                     2757        Custodial                           -
               Ditech Financial LLC      Citibank                     4912        Custodial                     3,664,507
                                                                                                                            2
               Ditech Financial LLC      Citibank                     9668        Custodial                    23,838,040


                                                       MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 13 of 28        Case No.: 19-10412-JLG
               Debtors                                                             Reporting Period June 1, 2019 to June 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                           Balance as of
                                Debtor               Bank          Last 4 Digits       Description          Month End
                                                                                                                               2
               Ditech Financial LLC      Citibank                      9676        Custodial                    54,718,037
               Ditech Financial LLC      Citibank                      9684        Custodial                            -
               Ditech Financial LLC      Citibank                      9692        Custodial                            -
               Ditech Financial LLC      Citibank                      9705        Custodial                          6,740
               Ditech Financial LLC      Citibank                      9713        Custodial                         11,402
               Ditech Financial LLC      Citibank                      9721        Custodial                          2,048
               Ditech Financial LLC      Citibank                      9748        Custodial                            548
               Ditech Financial LLC      Citibank                      9756        Custodial                              26
               Ditech Financial LLC      Citibank                      9764        Custodial                               5
               Ditech Financial LLC      Citibank                      9772        Custodial                              28
               Ditech Financial LLC      Citibank                      9799        Custodial                               1
               Ditech Financial LLC      Citibank                      6973        Custodial                            -
               Ditech Financial LLC      Citibank                      6981        Custodial                            -
               Ditech Financial LLC      Citibank                      7001        Custodial                    45,872,788
               Ditech Financial LLC      Citibank                      7028        Custodial                            -
               Ditech Financial LLC      Citibank                      7546        Custodial                        478,357
               Ditech Financial LLC      Citibank                      7554        Custodial                          1,791
               Ditech Financial LLC      Citibank                      7562        Custodial                        804,859
               Ditech Financial LLC      EverBank - USA                8080        Custodial                 --Closed--
               Ditech Financial LLC      EverBank - USA                8099        Custodial                 --Closed--
               Ditech Financial LLC      US Bank - USA                 0015        Custodial                          1,873
               Ditech Financial LLC      US Bank - USA                 0024        Custodial                          3,211
               Ditech Financial LLC      US Bank - USA                 0111        Custodial                          2,035
               Ditech Financial LLC      US Bank - USA                 0161        Custodial                        145,874
               Ditech Financial LLC      US Bank - USA                 0179        Custodial                          6,188
               Ditech Financial LLC      US Bank - USA                 0305        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 0313        Custodial                          3,749
               Ditech Financial LLC      US Bank - USA                 0327        Custodial                            968
               Ditech Financial LLC      US Bank - USA                 0486        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 0487        Custodial                         21,521
               Ditech Financial LLC      US Bank - USA                 0640        Custodial                          2,509
               Ditech Financial LLC      US Bank - USA                 0657        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 0692        Custodial                            317
               Ditech Financial LLC      US Bank - USA                 0742        Custodial                            100
               Ditech Financial LLC      US Bank - USA                 0837        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 0852        Custodial                          5,229
               Ditech Financial LLC      US Bank - USA                 0990        Custodial                          8,390
               Ditech Financial LLC      US Bank - USA                 1006        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 1062        Custodial                            752
               Ditech Financial LLC      US Bank - USA                 1104        Custodial                 --Closed--
               Ditech Financial LLC      US Bank - USA                 1208        Custodial                         13,333
               Ditech Financial LLC      US Bank - USA                 1260        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 1278        Custodial                         86,942
               Ditech Financial LLC      US Bank - USA                 1332        Custodial                            996
               Ditech Financial LLC      US Bank - USA                 1464        Custodial                          3,403
               Ditech Financial LLC      US Bank - USA                 1541        Custodial                         10,992
               Ditech Financial LLC      US Bank - USA                 1605        Custodial                        522,808
                                                                                                                               3
               Ditech Financial LLC      US Bank - USA                 1716        Custodial              --Transitioned--
               Ditech Financial LLC      US Bank - USA                 1756        Custodial                          8,127
               Ditech Financial LLC      US Bank - USA                 1879        Custodial                         18,445
               Ditech Financial LLC      US Bank - USA                 1892        Custodial                          1,072
               Ditech Financial LLC      US Bank - USA                 1939        Custodial                            532
               Ditech Financial LLC      US Bank - USA                 1955        Custodial                            332
               Ditech Financial LLC      US Bank - USA                 2166        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 2236        Custodial                         71,665
               Ditech Financial LLC      US Bank - USA                 2247        Custodial                              34
               Ditech Financial LLC      US Bank - USA                 2437        Custodial                 --Closed--
               Ditech Financial LLC      US Bank - USA                 2551        Custodial                          1,014
               Ditech Financial LLC      US Bank - USA                 2754        Custodial                        526,585
               Ditech Financial LLC      US Bank - USA                 2858        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 2866        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 2874        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3070        Custodial                          6,635
               Ditech Financial LLC      US Bank - USA                 3118        Custodial                        321,538
               Ditech Financial LLC      US Bank - USA                 3120        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3142        Custodial                        465,932
               Ditech Financial LLC      US Bank - USA                 3218        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3226        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3279        Custodial                            455
               Ditech Financial LLC      US Bank - USA                 3287        Custodial                          2,977
               Ditech Financial LLC      US Bank - USA                 3349        Custodial                              56
               Ditech Financial LLC      US Bank - USA                 3366        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3374        Custodial                            -
               Ditech Financial LLC      US Bank - USA                 3435        Custodial                          2,371
               Ditech Financial LLC      US Bank - USA                 3453        Custodial                        425,475
               Ditech Financial LLC      US Bank - USA                 3479        Custodial                        239,074
               Ditech Financial LLC      US Bank - USA                 3596        Custodial                         59,834
               Ditech Financial LLC      US Bank - USA                 3690        Custodial                            333


                                                          MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 14 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period June 1, 2019 to June 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor               Bank         Last 4 Digits       Description          Month End
               Ditech Financial LLC      US Bank - USA                3762        Custodial                            -
               Ditech Financial LLC      US Bank - USA                3766        Custodial                        15,497
               Ditech Financial LLC      US Bank - USA                3794        Custodial                            -
               Ditech Financial LLC      US Bank - USA                3898        Custodial                         6,485
               Ditech Financial LLC      US Bank - USA                3911        Custodial                            172
               Ditech Financial LLC      US Bank - USA                3915        Custodial                            -
               Ditech Financial LLC      US Bank - USA                4005        Custodial                       644,758
               Ditech Financial LLC      US Bank - USA                4013        Custodial                       593,186
               Ditech Financial LLC      US Bank - USA                4050        Custodial                            579
               Ditech Financial LLC      US Bank - USA                4091        Custodial                         1,247
               Ditech Financial LLC      US Bank - USA                4173        Custodial                        15,306
               Ditech Financial LLC      US Bank - USA                4253        Custodial                         5,817
               Ditech Financial LLC      US Bank - USA                4264        Custodial                         1,559
               Ditech Financial LLC      US Bank - USA                4327        Custodial                       800,101
               Ditech Financial LLC      US Bank - USA                4370        Custodial                       235,351
               Ditech Financial LLC      US Bank - USA                4373        Custodial                            515
               Ditech Financial LLC      US Bank - USA                4388        Custodial                       451,351
               Ditech Financial LLC      US Bank - USA                4396        Custodial                       563,138
               Ditech Financial LLC      US Bank - USA                4404        Custodial                       678,036
               Ditech Financial LLC      US Bank - USA                4412        Custodial                       682,487
               Ditech Financial LLC      US Bank - USA                4420        Custodial                       907,034
               Ditech Financial LLC      US Bank - USA                4438        Custodial                       422,709
               Ditech Financial LLC      US Bank - USA                4446        Custodial                            -
               Ditech Financial LLC      US Bank - USA                4451        Custodial                        12,713
               Ditech Financial LLC      US Bank - USA                4453        Custodial                            -
               Ditech Financial LLC      US Bank - USA                4461        Custodial                        28,534
               Ditech Financial LLC      US Bank - USA                4479        Custodial                            -
               Ditech Financial LLC      US Bank - USA                4487        Custodial                            -
               Ditech Financial LLC      US Bank - USA                4495        Custodial                            -
               Ditech Financial LLC      US Bank - USA                4503        Custodial                            -
               Ditech Financial LLC      US Bank - USA                4511        Custodial                       397,533
               Ditech Financial LLC      US Bank - USA                4560        Custodial                            -
               Ditech Financial LLC      US Bank - USA                4578        Custodial                        56,320
               Ditech Financial LLC      US Bank - USA                4586        Custodial                         9,811
               Ditech Financial LLC      US Bank - USA                4594        Custodial                       957,092
               Ditech Financial LLC      US Bank - USA                4602        Custodial                     1,360,869
               Ditech Financial LLC      US Bank - USA                4604        Custodial                     1,363,803
               Ditech Financial LLC      US Bank - USA                4610        Custodial                     1,642,450
               Ditech Financial LLC      US Bank - USA                4628        Custodial                       319,362
               Ditech Financial LLC      US Bank - USA                4636        Custodial                     2,886,538
               Ditech Financial LLC      US Bank - USA                4644        Custodial                       458,060
               Ditech Financial LLC      US Bank - USA                4784        Custodial                 --Closed--
               Ditech Financial LLC      US Bank - USA                4826        Custodial                            686
               Ditech Financial LLC      US Bank - USA                4837        Custodial                         2,634
               Ditech Financial LLC      US Bank - USA                4891        Custodial                        44,016
               Ditech Financial LLC      US Bank - USA                4909        Custodial                         1,980
               Ditech Financial LLC      US Bank - USA                4917        Custodial                        10,036
               Ditech Financial LLC      US Bank - USA                4963        Custodial                            -
               Ditech Financial LLC      US Bank - USA                5315        Custodial                       115,406
               Ditech Financial LLC      US Bank - USA                5415        Custodial                            -
               Ditech Financial LLC      US Bank - USA                5423        Custodial                        93,166
               Ditech Financial LLC      US Bank - USA                5456        Custodial                        65,164
               Ditech Financial LLC      US Bank - USA                5494        Custodial                     1,374,316
               Ditech Financial LLC      US Bank - USA                5502        Custodial                       434,261
               Ditech Financial LLC      US Bank - USA                5851        Custodial                         5,047
               Ditech Financial LLC      US Bank - USA                6756        Custodial                        18,505
               Ditech Financial LLC      US Bank - USA                7084        Custodial                         1,277
               Ditech Financial LLC      US Bank - USA                7176        Custodial                       607,404
               Ditech Financial LLC      US Bank - USA                7313        Custodial                        47,442
               Ditech Financial LLC      US Bank - USA                7407        Custodial                        80,730
               Ditech Financial LLC      US Bank - USA                7423        Custodial                        42,501
               Ditech Financial LLC      US Bank - USA                7431        Custodial                        42,920
               Ditech Financial LLC      US Bank - USA                7449        Custodial                       188,864
               Ditech Financial LLC      US Bank - USA                7456        Custodial                       330,002
               Ditech Financial LLC      US Bank - USA                7464        Custodial                       196,135
               Ditech Financial LLC      US Bank - USA                7472        Custodial                       105,735
               Ditech Financial LLC      US Bank - USA                7480        Custodial                        54,266
               Ditech Financial LLC      US Bank - USA                7532        Custodial                            -
               Ditech Financial LLC      US Bank - USA                7565        Custodial                       835,487
               Ditech Financial LLC      US Bank - USA                7594        Custodial                            -
               Ditech Financial LLC      US Bank - USA                7602        Custodial                       391,267
               Ditech Financial LLC      US Bank - USA                7655        Custodial                         6,036
               Ditech Financial LLC      US Bank - USA                3766        Custodial                            610
               Ditech Financial LLC      US Bank - USA                7668        Custodial                            714
               Ditech Financial LLC      US Bank - USA                7812        Custodial                        23,535
               Ditech Financial LLC      US Bank - USA                7829        Custodial                       405,747
               Ditech Financial LLC      US Bank - USA                7837        Custodial                       583,936
               Ditech Financial LLC      US Bank - USA                7845        Custodial                       536,040


                                                         MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 15 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period June 1, 2019 to June 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor               Bank         Last 4 Digits       Description          Month End
               Ditech Financial LLC      US Bank - USA                7960        Custodial                        20,893
               Ditech Financial LLC      US Bank - USA                7966        Custodial                     2,276,538
               Ditech Financial LLC      US Bank - USA                7974        Custodial                        41,190
               Ditech Financial LLC      US Bank - USA                7994        Custodial                         5,713
               Ditech Financial LLC      US Bank - USA                8053        Custodial                       531,917
               Ditech Financial LLC      US Bank - USA                8086        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8087        Custodial                         7,697
               Ditech Financial LLC      US Bank - USA                8088        Custodial                        26,839
               Ditech Financial LLC      US Bank - USA                8094        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8102        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8111        Custodial                       376,198
               Ditech Financial LLC      US Bank - USA                8129        Custodial                       309,205
               Ditech Financial LLC      US Bank - USA                8137        Custodial                       310,004
               Ditech Financial LLC      US Bank - USA                8145        Custodial                       509,270
               Ditech Financial LLC      US Bank - USA                8200        Custodial                         8,417
               Ditech Financial LLC      US Bank - USA                8218        Custodial                         5,591
               Ditech Financial LLC      US Bank - USA                8226        Custodial                         7,422
               Ditech Financial LLC      US Bank - USA                8234        Custodial                         7,664
               Ditech Financial LLC      US Bank - USA                8242        Custodial                        11,935
               Ditech Financial LLC      US Bank - USA                8259        Custodial                        11,332
               Ditech Financial LLC      US Bank - USA                8267        Custodial                        14,854
               Ditech Financial LLC      US Bank - USA                8275        Custodial                        10,469
               Ditech Financial LLC      US Bank - USA                8283        Custodial                           150
               Ditech Financial LLC      US Bank - USA                8291        Custodial                        16,204
               Ditech Financial LLC      US Bank - USA                8309        Custodial                        19,694
               Ditech Financial LLC      US Bank - USA                8317        Custodial                        13,143
               Ditech Financial LLC      US Bank - USA                8325        Custodial                         1,664
               Ditech Financial LLC      US Bank - USA                8333        Custodial                        25,579
               Ditech Financial LLC      US Bank - USA                8341        Custodial                         2,234
               Ditech Financial LLC      US Bank - USA                8358        Custodial                        11,682
               Ditech Financial LLC      US Bank - USA                8366        Custodial                           859
               Ditech Financial LLC      US Bank - USA                8688        Custodial                        19,700
               Ditech Financial LLC      US Bank - USA                8694        Custodial                           240
               Ditech Financial LLC      US Bank - USA                8702        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8874        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9056        Custodial                         1,796
               Ditech Financial LLC      US Bank - USA                9098        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9122        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9130        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9139        Custodial                         1,721
               Ditech Financial LLC      US Bank - USA                9148        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9155        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9163        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9171        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9189        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9238        Custodial                         5,215
               Ditech Financial LLC      US Bank - USA                9253        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9287        Custodial                        18,952
               Ditech Financial LLC      US Bank - USA                9371        Custodial                           160
               Ditech Financial LLC      US Bank - USA                9378        Custodial                           975
               Ditech Financial LLC      US Bank - USA                9380        Custodial                         4,208
               Ditech Financial LLC      US Bank - USA                9447        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9527        Custodial                         1,054
               Ditech Financial LLC      US Bank - USA                9576        Custodial                         6,848
               Ditech Financial LLC      US Bank - USA                9659        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9690        Custodial                        10,148
               Ditech Financial LLC      US Bank - USA                9691        Custodial                           663
               Ditech Financial LLC      US Bank - USA                9703        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9729        Custodial                         3,208
               Ditech Financial LLC      US Bank - USA                9736        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9752        Custodial                         2,614
               Ditech Financial LLC      US Bank - USA                4675        Custodial                       777,121
               Ditech Financial LLC      US Bank - USA                4677        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4684        Custodial                           -
               Ditech Financial LLC      US Bank - USA                8181        Custodial                       755,823
               Ditech Financial LLC      US Bank - USA                8183        Custodial                           -
               Ditech Financial LLC      US Bank - USA                2844        Custodial                     1,154,674
               Ditech Financial LLC      US Bank - USA                2871        Custodial                     2,043,804
               Ditech Financial LLC      US Bank - USA                8296        Custodial                     1,158,011
               Ditech Financial LLC      US Bank - USA                8321        Custodial                     1,645,920
               Ditech Financial LLC      US Bank - USA                1743        Custodial                     1,413,456
               Ditech Financial LLC      US Bank - USA                1752        Custodial                       822,139
               Ditech Financial LLC      US Bank - USA                9000        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9001        Custodial                           -
               Ditech Financial LLC      US Bank - USA                9002        Custodial                           -
               Ditech Financial LLC      US Bank - USA                4000        Custodial                       376,968
               Ditech Financial LLC      US Bank - USA                4001        Custodial                         8,166
               Ditech Financial LLC      US Bank - USA                4002        Custodial                           -


                                                         MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 16 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period June 1, 2019 to June 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor               Bank         Last 4 Digits       Description          Month End
               Ditech Financial LLC      US Bank - USA                4003        Custodial                            -
               Ditech Financial LLC      US Bank - USA                0000        Custodial                        39,649
               Ditech Financial LLC      US Bank - USA                0001        Custodial                        11,333
               Ditech Financial LLC      US Bank - USA                0002        Custodial                            -
               Ditech Financial LLC      US Bank - USA                0003        Custodial                            -
               Ditech Financial LLC      US Bank - USA                2000        Custodial                            -
               Ditech Financial LLC      US Bank - USA                2000        Custodial                            -
               Ditech Financial LLC      US Bank - USA                7000        Custodial                            -
               Ditech Financial LLC      US Bank - USA                6000        Custodial                 --Closed--
               Ditech Financial LLC      US Bank - USA                0000        Custodial                            -
               Ditech Financial LLC      US Bank - USA                0001        Custodial                            -
               Ditech Financial LLC      US Bank - USA                0002        Custodial                            -
               Ditech Financial LLC      US Bank - USA                0003        Custodial                            -
               Ditech Financial LLC      US Bank - USA                0004        Custodial                            -
               Ditech Financial LLC      US Bank - USA                8000        Custodial                            -
               Ditech Financial LLC      US Bank - USA                9000        Custodial                         1,456
               Ditech Financial LLC      US Bank - USA                0000        Custodial                       341,790
               Ditech Financial LLC      US Bank - USA                0010        Custodial                       275,140
               Ditech Financial LLC      US Bank - USA                0020        Custodial                       311,686
               Ditech Financial LLC      US Bank - USA                0030        Custodial                       238,985
               Ditech Financial LLC      US Bank - USA                0040        Custodial                       372,299
               Ditech Financial LLC      US Bank - USA                0050        Custodial                       435,253
               Ditech Financial LLC      US Bank - USA                0060        Custodial                       254,681
               Ditech Financial LLC      US Bank - USA                0070        Custodial                       340,884
               Ditech Financial LLC      US Bank - USA                0080        Custodial                       480,017
               Ditech Financial LLC      US Bank - USA                0090        Custodial                       337,903
               Ditech Financial LLC      US Bank - USA                0100        Custodial                       649,272
               Ditech Financial LLC      US Bank - USA                0110        Custodial                       496,560
               Ditech Financial LLC      US Bank - USA                0120        Custodial                       562,343
               Ditech Financial LLC      US Bank - USA                0130        Custodial                       650,371
               Ditech Financial LLC      US Bank - USA                0140        Custodial                       485,647
               Ditech Financial LLC      US Bank - USA                0150        Custodial                       518,359
               Ditech Financial LLC      US Bank - USA                0160        Custodial                     1,027,184
               Ditech Financial LLC      US Bank - USA                0660        Custodial                         1,214
               Ditech Financial LLC      US Bank - USA                2020        Custodial                            400
               Ditech Financial LLC      US Bank - USA                3540        Custodial                         1,196
               Ditech Financial LLC      US Bank - USA                5610        Custodial                        19,576
               Ditech Financial LLC      US Bank - USA                7200        Custodial                         4,070
               Ditech Financial LLC      US Bank - USA                8750        Custodial                        40,019
               Ditech Financial LLC      US Bank - USA                9280        Custodial                        17,925
               Ditech Financial LLC      US Bank - USA                9440        Custodial                        10,794
               Ditech Financial LLC      US Bank - USA                9820        Custodial                        20,838
               Ditech Financial LLC      US Bank - USA                9940        Custodial                            -
               Ditech Financial LLC      US Bank - USA                0310        Custodial                        23,342
               Ditech Financial LLC      US Bank - USA                8340        Custodial                            -
               Ditech Financial LLC      US Bank - USA                8360        Custodial                        39,924
               Ditech Financial LLC      US Bank - USA                8890        Custodial                        44,108
               Ditech Financial LLC      US Bank - USA                9600        Custodial                            -
               Ditech Financial LLC      US Bank - USA                9620        Custodial                        88,180
               Ditech Financial LLC      US Bank - USA                0180        Custodial                       117,325
               Ditech Financial LLC      US Bank - USA                0600        Custodial                            -
               Ditech Financial LLC      US Bank - USA                0950        Custodial                       110,140
               Ditech Financial LLC      US Bank - USA                1630        Custodial                       283,565
               Ditech Financial LLC      US Bank - USA                2230        Custodial                            966
               Ditech Financial LLC      US Bank - USA                2240        Custodial                       385,837
               Ditech Financial LLC      US Bank - USA                2960        Custodial                       318,311
               Ditech Financial LLC      US Bank - USA                3480        Custodial                       281,456
               Ditech Financial LLC      US Bank - USA                3950        Custodial                         2,036
               Ditech Financial LLC      US Bank - USA                4000        Custodial                       321,875
               Ditech Financial LLC      US Bank - USA                5860        Custodial                         2,616
               Ditech Financial LLC      US Bank - USA                7250        Custodial                         3,891
               Ditech Financial LLC      US Bank - USA                9380        Custodial                            -
               Ditech Financial LLC      US Bank - USA                9385        Custodial                            -
               Ditech Financial LLC      US Bank - USA                9530        Custodial                         9,203
               Ditech Financial LLC      US Bank - USA                1460        Custodial                            -
               Ditech Financial LLC      US Bank - USA                1465        Custodial                            -
               Ditech Financial LLC      US Bank - USA                1800        Custodial                        21,899
               Ditech Financial LLC      US Bank - USA                3700        Custodial                        26,651
               Ditech Financial LLC      US Bank - USA                3710        Custodial                            -
               Ditech Financial LLC      US Bank - USA                3716        Custodial                            -
               Ditech Financial LLC      US Bank - USA                5490        Custodial                            -
               Ditech Financial LLC      US Bank - USA                5493        Custodial                            -
               Ditech Financial LLC      US Bank - USA                6870        Custodial                        19,056
               Ditech Financial LLC      US Bank - USA                7530        Custodial                        49,691
               Ditech Financial LLC      US Bank - USA                9300        Custodial                        56,005
               Ditech Financial LLC      US Bank - USA                0470        Custodial                       676,163
               Ditech Financial LLC      US Bank - USA                1810        Custodial                         6,157
               Ditech Financial LLC      US Bank - USA                1816        Custodial                              0


                                                         MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 17 of 28        Case No.: 19-10412-JLG
               Debtors                                                             Reporting Period June 1, 2019 to June 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                           Balance as of
                                Debtor               Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      US Bank - USA                 1960        Custodial                       143,701
               Ditech Financial LLC      US Bank - USA                 2050        Custodial                     1,034,434
               Ditech Financial LLC      US Bank - USA                 2580        Custodial                       142,657
               Ditech Financial LLC      US Bank - USA                 4000        Custodial                       329,305
               Ditech Financial LLC      US Bank - USA                 4350        Custodial                        57,980
               Ditech Financial LLC      US Bank - USA                 5130        Custodial                       258,529
               Ditech Financial LLC      US Bank - USA                 5980        Custodial                       143,519
               Ditech Financial LLC      US Bank - USA                 5990        Custodial                       225,091
               Ditech Financial LLC      US Bank - USA                 6770        Custodial                       168,584
               Ditech Financial LLC      US Bank - USA                 6810        Custodial                         1,823
               Ditech Financial LLC      US Bank - USA                 6812        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 7430        Custodial                       371,469
               Ditech Financial LLC      US Bank - USA                 8770        Custodial                       447,102
               Ditech Financial LLC      US Bank - USA                 8790        Custodial                         7,440
               Ditech Financial LLC      US Bank - USA                 0920        Custodial                       783,801
               Ditech Financial LLC      US Bank - USA                 2680        Custodial                       344,783
               Ditech Financial LLC      US Bank - USA                 3910        Custodial                       511,141
               Ditech Financial LLC      US Bank - USA                 5150        Custodial                       534,564
               Ditech Financial LLC      US Bank - USA                 5950        Custodial                       341,008
               Ditech Financial LLC      US Bank - USA                 7480        Custodial                       924,346
               Ditech Financial LLC      US Bank - USA                 8610        Custodial                        48,842
               Ditech Financial LLC      US Bank - USA                 8611        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 8612        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9180        Custodial                       473,668
               Ditech Financial LLC      US Bank - USA                 0290        Custodial                       474,388
               Ditech Financial LLC      US Bank - USA                 2260        Custodial                       340,449
               Ditech Financial LLC      US Bank - USA                 2820        Custodial                       645,066
               Ditech Financial LLC      US Bank - USA                 2824        Custodial                        12,738
               Ditech Financial LLC      US Bank - USA                 2825        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 4160        Custodial                       548,423
               Ditech Financial LLC      US Bank - USA                 5170        Custodial                        61,709
               Ditech Financial LLC      US Bank - USA                 5480        Custodial                       378,558
               Ditech Financial LLC      US Bank - USA                 7540        Custodial                       217,542
               Ditech Financial LLC      US Bank - USA                 9040        Custodial                       160,668
               Ditech Financial LLC      US Bank - USA                 9041        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9042        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9850        Custodial                       285,766
               Ditech Financial LLC      US Bank - USA                 2200        Custodial                       308,522
               Ditech Financial LLC      US Bank - USA                 2206        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 2207        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 3970        Custodial                       296,692
               Ditech Financial LLC      US Bank - USA                 4390        Custodial                       294,420
               Ditech Financial LLC      US Bank - USA                 5940        Custodial                       297,554
               Ditech Financial LLC      US Bank - USA                 5942        Custodial                             94
               Ditech Financial LLC      US Bank - USA                 5943        Custodial                         5,910
               Ditech Financial LLC      US Bank - USA                 5944        Custodial                         1,992
               Ditech Financial LLC      US Bank - USA                 5945        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 6000        Custodial                       341,391
               Ditech Financial LLC      US Bank - USA                 6002        Custodial                     1,387,490
               Ditech Financial LLC      US Bank - USA                 6004        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 8300        Custodial                       580,054
               Ditech Financial LLC      US Bank - USA                 8305        Custodial                         5,965
               Ditech Financial LLC      US Bank - USA                 9730        Custodial                       281,859
               Ditech Financial LLC      US Bank - USA                 9731        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9732        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9733        Custodial                         5,865
               Ditech Financial LLC      US Bank - USA                 9734        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 9735        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 1610        Custodial                       471,917
               Ditech Financial LLC      US Bank - USA                 1611        Custodial                         5,935
               Ditech Financial LLC      US Bank - USA                 1615        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 2070        Custodial                       312,357
               Ditech Financial LLC      US Bank - USA                 2072        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 2073        Custodial                         5,930
               Ditech Financial LLC      US Bank - USA                 1200        Custodial                       359,619
               Ditech Financial LLC      US Bank - USA                 7900        Custodial                       280,680
               Ditech Financial LLC      US Bank - USA                 7901        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 7902        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 7903        Custodial                         5,913
               Ditech Financial LLC      US Bank - USA                 4100        Custodial                     1,290,718
               Ditech Financial LLC      US Bank - USA                 6200        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 5125        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 5214        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 5124        Custodial                       401,731
               Ditech Financial LLC      US Bank - USA                 4394        Custodial                           -
               Ditech Financial LLC      US Bank - USA                 33-1        Custodial                           -
               Ditech Financial LLC      Wells Fargo Bank NA           1200        Operating                     5,006,200
               Ditech Financial LLC      Wells Fargo Bank NA           1800        Custodial                           -


                                                          MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 18 of 28        Case No.: 19-10412-JLG
               Debtors                                                                         Reporting Period June 1, 2019 to June 30, 2019



                                                         BANK ACCOUNT BALANCES ($) 1

                                                                                                                       Balance as of
                               Debtor                            Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC                  Wells Fargo Bank NA           0600        Custodial                           -
               Ditech Agency Advance Depositor LLC   Wells Fargo Bank NA           9824        Custodial                       300,000
               Ditech PLS Advance Depositor LLC      Wells Fargo Bank NA           9832        Custodial                       150,000
               Ditech Financial LLC                  Wells Fargo Bank NA           4206        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           4214        Custodial                         2,236
               Ditech Financial LLC                  Wells Fargo Bank NA           1556        Custodial                       288,585
               Ditech Financial LLC                  Wells Fargo Bank NA           3646        Custodial                       200,000
               Ditech Financial LLC                  Wells Fargo Bank NA           0126        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           0134        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           4939        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           4947        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           0530        Custodial                        70,601
               Ditech Financial LLC                  Wells Fargo Bank NA           0548        Custodial                        74,420
               Ditech Financial LLC                  Wells Fargo Bank NA           0555        Custodial                         7,011
               Ditech Financial LLC                  Wells Fargo Bank NA           0563        Custodial                         2,661
               Ditech Financial LLC                  Wells Fargo Bank NA           0571        Custodial                        47,778
               Ditech Financial LLC                  Wells Fargo Bank NA           0589        Custodial                        21,149
               Ditech Financial LLC                  Wells Fargo Bank NA           3813        Custodial                   107,086,211
               Ditech Financial LLC                  Wells Fargo Bank NA           3821        Custodial                    17,568,794
               Ditech Financial LLC                  Wells Fargo Bank NA           3839        Custodial                    61,587,644
               Ditech Financial LLC                  Wells Fargo Bank NA           3847        Custodial                    21,668,931
               Ditech Financial LLC                  Wells Fargo Bank NA           3854        Custodial                     9,394,984
               Ditech Financial LLC                  Wells Fargo Bank NA           3862        Custodial                    29,935,820
               Ditech Financial LLC                  Wells Fargo Bank NA           3870        Custodial                    17,619,969
               Ditech Financial LLC                  Wells Fargo Bank NA           3888        Custodial                    11,150,094
               Ditech Financial LLC                  Wells Fargo Bank NA           3896        Custodial                    23,187,934
               Ditech Financial LLC                  Wells Fargo Bank NA           3904        Custodial                     5,531,418
               Ditech Financial LLC                  Wells Fargo Bank NA           3912        Custodial                    75,996,674
               Ditech Financial LLC                  Wells Fargo Bank NA           3920        Custodial                    17,638,886
               Ditech Financial LLC                  Wells Fargo Bank NA           3938        Custodial                   214,985,179
               Ditech Financial LLC                  Wells Fargo Bank NA           3946        Custodial                    12,718,992
               Ditech Financial LLC                  Wells Fargo Bank NA           3953        Custodial                    17,010,226
               Ditech Financial LLC                  Wells Fargo Bank NA           3961        Custodial                    13,249,197
               Ditech Financial LLC                  Wells Fargo Bank NA           3979        Custodial                    19,367,767
               Ditech Financial LLC                  Wells Fargo Bank NA           3987        Custodial                    12,246,176
               Ditech Financial LLC                  Wells Fargo Bank NA           3995        Custodial                    18,681,951
               Ditech Financial LLC                  Wells Fargo Bank NA           4019        Custodial                     7,725,207
               Ditech Financial LLC                  Wells Fargo Bank NA           4027        Custodial                    28,363,381
               Ditech Financial LLC                  Wells Fargo Bank NA           4035        Custodial                    25,549,855
               Ditech Financial LLC                  Wells Fargo Bank NA           4043        Custodial                    12,691,422
               Ditech Financial LLC                  Wells Fargo Bank NA           6067        Custodial                     2,955,351
               Ditech Financial LLC                  Wells Fargo Bank NA           6091        Custodial                         2,500
               Ditech Financial LLC                  Wells Fargo Bank NA           9181        Custodial                    70,000,000
               Ditech Financial LLC                  Wells Fargo Bank NA           9199        Custodial                    57,976,524
               Ditech Financial LLC                  Wells Fargo Bank NA           9207        Custodial                    80,000,000
               Ditech Financial LLC                  Wells Fargo Bank NA           9215        Custodial                    64,434,427
               Ditech Financial LLC                  Wells Fargo Bank NA           9223        Custodial                    63,495,162
               Ditech Financial LLC                  Wells Fargo Bank NA           6800        Custodial                     1,752,163
               Ditech Financial LLC                  Wells Fargo Bank NA           6801        Custodial                         5,000
               Ditech Financial LLC                  Wells Fargo Bank NA           0501        Custodial                         1,000
               Ditech Financial LLC                  Wells Fargo Bank NA           0502        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           3001        Custodial                        23,268
               Ditech Financial LLC                  Wells Fargo Bank NA           3002        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           8501        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           8502        Custodial                       576,387
               Ditech Financial LLC                  Wells Fargo Bank NA           8600        Custodial                             4
               Ditech Financial LLC                  Wells Fargo Bank NA           8601        Custodial                           898
               Ditech Financial LLC                  Wells Fargo Bank NA           8602        Custodial                       768,789
               Ditech Financial LLC                  Wells Fargo Bank NA           8603        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           3600        Custodial                     1,817,295
               Ditech Financial LLC                  Wells Fargo Bank NA           3601        Custodial                             0
               Ditech Financial LLC                  Wells Fargo Bank NA           3602        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           3603        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           3604        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           3605        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2800        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2801        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2802        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2803        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2804        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2805        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2806        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2807        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2808        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2809        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2810        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2811        Custodial                           -
               Ditech Financial LLC                  Wells Fargo Bank NA           2812        Custodial                           -


                                                                      MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 19 of 28        Case No.: 19-10412-JLG
               Debtors                                                                     Reporting Period June 1, 2019 to June 30, 2019



                                                     BANK ACCOUNT BALANCES ($) 1

                                                                                                                   Balance as of
                                Debtor                       Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC              Wells Fargo Bank NA           2813        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           8900        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           8901        Custodial                         6,625
               Ditech Financial LLC              Wells Fargo Bank NA           8902        Custodial                       323,660
               Ditech Financial LLC              Wells Fargo Bank NA           8903        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           8904        Custodial                        41,678
               Ditech Financial LLC              Wells Fargo Bank NA           8905        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           8906        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           8907        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           9000        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           9001        Custodial                     6,465,710
               Ditech Financial LLC              Wells Fargo Bank NA           9002        Custodial                       425,731
               Ditech Financial LLC              Wells Fargo Bank NA           9003        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           9004        Custodial                        41,678
               Ditech Financial LLC              Wells Fargo Bank NA           9005        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           9006        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           9007        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           5600        Custodial                              (3)
               Ditech Financial LLC              Wells Fargo Bank NA           5601        Custodial                         1,000
               Ditech Financial LLC              Wells Fargo Bank NA           5602        Custodial                     1,396,397
               Ditech Financial LLC              Wells Fargo Bank NA           5603        Custodial                 --Closed--
               Ditech Financial LLC              Wells Fargo Bank NA           5604        Custodial                        30,471
               Ditech Financial LLC              Wells Fargo Bank NA           6600        Custodial                            -
               Ditech Financial LLC              Wells Fargo Bank NA           6601        Custodial                            -
               REO Management Solutions, LLC     Wells Fargo Bank NA           8784        Custodial                     3,136,359
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3289        Custodial                 --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8459        Custodial                       790,948
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3056        Custodial                              20
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3064        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8969        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4816        Custodial                              20
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           7725        Custodial                       420,178
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9581        Custodial                              10
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9599        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9607        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8778        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4559        Custodial                 --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1750        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1768        Custodial                     1,875,660
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1776        Custodial                 --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1792        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1826        Custodial                     2,645,729
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2030        Custodial                         2,733
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2990        Custodial                     7,270,915
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0988        Custodial                    38,924,161
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0996        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1175        Custodial                     1,015,449
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6029        Custodial                              10
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9413        Custodial                     4,068,448
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9421        Custodial                     7,355,407
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8597        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8334        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3854        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1348        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6439        Custodial                       858,823
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6447        Custodial                     3,829,521
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6454        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6462        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2875        Custodial                              30
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9540        Custodial                       981,868
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9557        Custodial                              96
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0250        Custodial                       509,970
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0268        Custodial                       646,719
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9161        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           7366        Custodial                    15,000,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2452        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2544        Custodial                        99,999
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2551        Custodial                       282,500
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2256        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2264        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2272        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           5156        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4114        Custodial                       694,750
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4622        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0813        Custodial                            -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0826        Custodial                       496,300
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0842        Custodial                              10
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0855        Custodial                              10


                                                                  MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 20 of 28        Case No.: 19-10412-JLG
               Debtors                                                                     Reporting Period June 1, 2019 to June 30, 2019



                                                     BANK ACCOUNT BALANCES ($) 1

                                                                                                                   Balance as of
                                Debtor                       Bank          Last 4 Digits       Description          Month End
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0868        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0871        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0884        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0978        Custodial                     5,004,927
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0981        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1003        Custodial                             20
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1016        Custodial                       461,372
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1029        Custodial                       242,323
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1074        Custodial                             20
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1184        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8399        Custodial                    29,595,455
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8535        Custodial                             30
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8035        Custodial                         1,474
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3701        Custodial                           -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3265        Operating                         3,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4350        Operating                        16,000
               Ditech Financial LLC              Citibank                      7019        Custodial                           -
               Ditech Financial LLC              Citibank                      7051        Custodial                           -
               Ditech Financial LLC              Citibank                      0584        Custodial                       320,349
               Ditech Financial LLC              Citibank                      0779        Custodial                       701,955
               Ditech Financial LLC              Citibank                      0787        Custodial                       560,979
               Ditech Financial LLC              Citibank                      0795        Custodial                           115
               Ditech Financial LLC              Citibank                      0808        Custodial                           -
               Ditech Financial LLC              Citibank                      0816        Custodial                         1,277
               Ditech Financial LLC              Citibank                      0824        Custodial                         1,855
               Ditech Financial LLC              Citibank                      0832        Custodial                             33
               Ditech Financial LLC              Citibank                      0859        Custodial                         1,664
               Ditech Financial LLC              Citibank                      0867        Custodial                           -
               Ditech Financial LLC              Citibank                      0875        Custodial                           899
               Ditech Financial LLC              Citibank                      0883        Custodial                       822,871
               Ditech Financial LLC              Citibank                      0891        Custodial                           -
               Ditech Financial LLC              Citibank                      0904        Custodial                           644
               Ditech Financial LLC              Citibank                      0912        Custodial                        66,624
               Ditech Financial LLC              Citibank                      0939        Custodial                         9,742
               Ditech Financial LLC              Citibank                      0947        Custodial                        25,051
               Ditech Financial LLC              Citibank                      0955        Custodial                        67,730
               Ditech Financial LLC              Citibank                      0963        Custodial                        92,411
               Ditech Financial LLC              Citibank                      0971        Custodial                       108,360
               Ditech Financial LLC              Citibank                      0998        Custodial                        86,385
               Ditech Financial LLC              Citibank                      1018        Custodial                       408,070
               Ditech Financial LLC              Citibank                      1026        Custodial                       154,768
               Ditech Financial LLC              Citibank                      1034        Custodial                        47,831
               Ditech Financial LLC              Citibank                      1042        Custodial                        46,166
               Ditech Financial LLC              Citibank                      1069        Custodial                       246,703
               Ditech Financial LLC              Citibank                      1077        Custodial                       154,401
               Ditech Financial LLC              Citibank                      1085        Custodial                       132,535
               Ditech Financial LLC              Citibank                      1093        Custodial                       146,894
               Ditech Financial LLC              Citibank                      1106        Custodial                       294,206
               Ditech Financial LLC              Citibank                      1114        Custodial                       224,575
               Ditech Financial LLC              Citibank                      1122        Custodial                       286,989
               Ditech Financial LLC              Citibank                      1149        Custodial                       354,361
               Ditech Financial LLC              Citibank                      1157        Custodial                       181,401
               Ditech Financial LLC              Citibank                      1165        Custodial                       101,932
               Ditech Financial LLC              Citibank                      1173        Custodial                       186,574
               Ditech Financial LLC              Citibank                      1181        Custodial                       124,765
               Ditech Financial LLC              Citibank                      1202        Custodial                       262,281
               Ditech Financial LLC              Citibank                      1229        Custodial                       114,165
               Ditech Financial LLC              Citibank                      1237        Custodial                        92,405
               Ditech Financial LLC              Citibank                      1245        Custodial                       155,134
               Ditech Financial LLC              Citibank                      1253        Custodial                       142,806
               Ditech Financial LLC              Citibank                      1261        Custodial                        91,156
               Ditech Financial LLC              Citibank                      1288        Custodial                        44,154
               Ditech Financial LLC              Citibank                      1296        Custodial                           -
               Ditech Financial LLC              Citibank                      1309        Custodial                       234,226
               Ditech Financial LLC              Citibank                      1317        Custodial                        40,749
               Ditech Financial LLC              Citibank                      1325        Custodial                         9,341
               Ditech Financial LLC              Citibank                      1333        Custodial                        27,028
               Ditech Financial LLC              Citibank                      1341        Custodial                       712,242
               Ditech Financial LLC              Citibank                      1368        Custodial                         7,108
               Ditech Financial LLC              Citibank                      1376        Custodial                        66,143
               Ditech Financial LLC              Citibank                      1384        Custodial                         5,329
               Ditech Financial LLC              Citibank                      1392        Custodial                         4,744
               Ditech Financial LLC              Citibank                      1405        Custodial                        13,742
               Ditech Financial LLC              Citibank                      1413        Custodial                         6,990
               Ditech Financial LLC              Citibank                      1421        Custodial                         4,116
               Ditech Financial LLC              Citibank                      1448        Custodial                         7,172
               Ditech Financial LLC              Citibank                      1456        Custodial                        17,109
               Ditech Financial LLC              Citibank                      1464        Custodial                        98,932


                                                                  MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 21 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period June 1, 2019 to June 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor              Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Citibank                     1472        Custodial                         2,139
               Ditech Financial LLC      Citibank                     1499        Custodial                         6,224
               Ditech Financial LLC      Citibank                     1501        Custodial                        30,349
               Ditech Financial LLC      Citibank                     1528        Custodial                        18,047
               Ditech Financial LLC      Citibank                     1536        Custodial                        67,199
               Ditech Financial LLC      Citibank                     1544        Custodial                        33,004
               Ditech Financial LLC      Citibank                     1552        Custodial                        28,335
               Ditech Financial LLC      Citibank                     1579        Custodial                         3,428
               Ditech Financial LLC      Citibank                     1587        Custodial                           355
               Ditech Financial LLC      Citibank                     1595        Custodial                         4,306
               Ditech Financial LLC      Citibank                     1608        Custodial                         2,237
               Ditech Financial LLC      Citibank                     1616        Custodial                         2,460
               Ditech Financial LLC      Citibank                     1624        Custodial                         5,137
               Ditech Financial LLC      Citibank                     1632        Custodial                         5,143
               Ditech Financial LLC      Citibank                     1659        Custodial                         6,361
               Ditech Financial LLC      Citibank                     1667        Custodial                        29,498
               Ditech Financial LLC      Citibank                     1675        Custodial                        29,124
               Ditech Financial LLC      Citibank                     1683        Custodial                         2,745
               Ditech Financial LLC      Citibank                     1691        Custodial                        19,185
               Ditech Financial LLC      Citibank                     1704        Custodial                       101,240
               Ditech Financial LLC      Citibank                     1712        Custodial                       319,491
               Ditech Financial LLC      Citibank                     1739        Custodial                         3,034
               Ditech Financial LLC      Citibank                     1747        Custodial                         1,111
               Ditech Financial LLC      Citibank                     1755        Custodial                           678
               Ditech Financial LLC      Citibank                     1763        Custodial                         4,147
               Ditech Financial LLC      Citibank                     1771        Custodial                        71,502
               Ditech Financial LLC      Citibank                     1798        Custodial                         4,607
               Ditech Financial LLC      Citibank                     1819        Custodial                         8,564
               Ditech Financial LLC      Citibank                     1827        Custodial                        28,274
               Ditech Financial LLC      Citibank                     1835        Custodial                         4,235
               Ditech Financial LLC      Citibank                     1843        Custodial                         3,660
               Ditech Financial LLC      Citibank                     1851        Custodial                       169,308
               Ditech Financial LLC      Citibank                     1878        Custodial                       345,043
               Ditech Financial LLC      Citibank                     1886        Custodial                         4,942
               Ditech Financial LLC      Citibank                     1894        Custodial                     1,104,684
               Ditech Financial LLC      Citibank                     1907        Custodial                       637,827
               Ditech Financial LLC      Citibank                     1915        Custodial                       939,855
               Ditech Financial LLC      Citibank                     1923        Custodial                       604,665
               Ditech Financial LLC      Citibank                     1931        Custodial                       136,847
               Ditech Financial LLC      Citibank                     1958        Custodial                       485,595
               Ditech Financial LLC      Citibank                     2184        Custodial                        98,806
               Ditech Financial LLC      Citibank                     2205        Custodial                         5,091
               Ditech Financial LLC      Citibank                     2213        Custodial                           -
               Ditech Financial LLC      Citibank                     2221        Custodial                        87,140
               Ditech Financial LLC      Citibank                     2248        Custodial                        79,678
               Ditech Financial LLC      Citibank                     2256        Custodial                        37,965
               Ditech Financial LLC      Citibank                     2264        Custodial                           -
               Ditech Financial LLC      Citibank                     2272        Custodial                       164,879
               Ditech Financial LLC      Citibank                     2299        Custodial                           -
               Ditech Financial LLC      Citibank                     2301        Custodial                         1,364
               Ditech Financial LLC      Citibank                     2328        Custodial                       575,300
               Ditech Financial LLC      Citibank                     2336        Custodial                             56
               Ditech Financial LLC      Citibank                     2344        Custodial                           200
               Ditech Financial LLC      Citibank                     2352        Custodial                         1,438
               Ditech Financial LLC      Citibank                     2379        Custodial                         5,113
               Ditech Financial LLC      Citibank                     2387        Custodial                         1,789
               Ditech Financial LLC      Citibank                     2395        Custodial                         4,901
               Ditech Financial LLC      Citibank                     2408        Custodial                        13,335
               Ditech Financial LLC      Citibank                     2416        Custodial                         3,654
               Ditech Financial LLC      Citibank                     2424        Custodial                         3,771
               Ditech Financial LLC      Citibank                     2432        Custodial                         9,123
               Ditech Financial LLC      Citibank                     2459        Custodial                        13,233
               Ditech Financial LLC      Citibank                     2467        Custodial                         2,555
               Ditech Financial LLC      Citibank                     2475        Custodial                         8,817
               Ditech Financial LLC      Citibank                     2483        Custodial                        12,972
               Ditech Financial LLC      Citibank                     2491        Custodial                        61,286
               Ditech Financial LLC      Citibank                     2504        Custodial                        11,399
               Ditech Financial LLC      Citibank                     2512        Custodial                        30,322
               Ditech Financial LLC      Citibank                     2539        Custodial                         8,013
               Ditech Financial LLC      Citibank                     2547        Custodial                        28,241
               Ditech Financial LLC      Citibank                     2555        Custodial                        80,305
               Ditech Financial LLC      Citibank                     2563        Custodial                        17,551
               Ditech Financial LLC      Citibank                     2571        Custodial                        74,789
               Ditech Financial LLC      Citibank                     2598        Custodial                        17,407
               Ditech Financial LLC      Citibank                     2619        Custodial                        87,944
               Ditech Financial LLC      Citibank                     2627        Custodial                       269,698
               Ditech Financial LLC      Citibank                     2635        Custodial                        77,454
               Ditech Financial LLC      Citibank                     2643        Custodial                        22,347


                                                       MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 22 of 28        Case No.: 19-10412-JLG
               Debtors                                                            Reporting Period June 1, 2019 to June 30, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                          Balance as of
                                Debtor              Bank          Last 4 Digits       Description          Month End
               Ditech Financial LLC      Citibank                     2651        Custodial                        75,103
               Ditech Financial LLC      Citibank                     2678        Custodial                        76,380
               Ditech Financial LLC      Citibank                     2686        Custodial                        54,994
               Ditech Financial LLC      Citibank                     2694        Custodial                        62,463
               Ditech Financial LLC      Citibank                     2707        Custodial                        48,091
               Ditech Financial LLC      Citibank                     2715        Custodial                       124,475
               Ditech Financial LLC      Citibank                     2723        Custodial                        45,696
               Ditech Financial LLC      Citibank                     2731        Custodial                       142,344
               Ditech Financial LLC      Citibank                     2758        Custodial                       129,048
               Ditech Financial LLC      Citibank                     2766        Custodial                       101,158
               Ditech Financial LLC      Citibank                     2774        Custodial                        65,506
               Ditech Financial LLC      Citibank                     2782        Custodial                       178,008
               Ditech Financial LLC      Citibank                     2803        Custodial                        50,376
               Ditech Financial LLC      Citibank                     2811        Custodial                       216,835
               Ditech Financial LLC      Citibank                     2838        Custodial                        63,472
               Ditech Financial LLC      Citibank                     2846        Custodial                        95,584
               Ditech Financial LLC      Citibank                     2854        Custodial                        86,941
               Ditech Financial LLC      Citibank                     2862        Custodial                        86,184
               Ditech Financial LLC      Citibank                     2889        Custodial                        34,463
               Ditech Financial LLC      Citibank                     2897        Custodial                       180,156
               Ditech Financial LLC      Citibank                     2918        Custodial                       148,828
               Ditech Financial LLC      Citibank                     2926        Custodial                       200,864
               Ditech Financial LLC      Citibank                     2934        Custodial                       243,401
               Ditech Financial LLC      Citibank                     2942        Custodial                       173,321
               Ditech Financial LLC      Citibank                     2969        Custodial                       252,772
               Ditech Financial LLC      Citibank                     2977        Custodial                       220,989
               Ditech Financial LLC      Citibank                     2985        Custodial                       466,460
               Ditech Financial LLC      Citibank                     2993        Custodial                           -
               Ditech Financial LLC      Citibank                     3005        Custodial                           -
               Ditech Financial LLC      Citibank                     3013        Custodial                           699
               Ditech Financial LLC      Citibank                     3021        Custodial                           -
               Ditech Financial LLC      Citibank                     3048        Custodial                       254,453
               Ditech Financial LLC      Citibank                     3056        Custodial                        33,124
               Ditech Financial LLC      Citibank                     3064        Custodial                       293,321
               Ditech Financial LLC      Citibank                     3072        Custodial                        39,701
               Ditech Financial LLC      Citibank                     3099        Custodial                        44,044
               Ditech Financial LLC      Citibank                     3101        Custodial                       366,659
               Ditech Financial LLC      Citibank                     3128        Custodial                       145,959
               Ditech Financial LLC      Citibank                     3136        Custodial                        87,711
               Ditech Financial LLC      Citibank                     3144        Custodial                        20,892
               Ditech Financial LLC      Citibank                     3152        Custodial                        14,729
               Ditech Financial LLC      Citibank                     3179        Custodial                        11,008
               Ditech Financial LLC      Citibank                     3187        Custodial                        59,220
               Ditech Financial LLC      Citibank                     3195        Custodial                        40,448
               Ditech Financial LLC      Citibank                     3208        Custodial                       116,216
               Ditech Financial LLC      Citibank                     3216        Custodial                        68,553
               Ditech Financial LLC      Citibank                     3224        Custodial                       103,853
               Ditech Financial LLC      Citibank                     3232        Custodial                           634
               Ditech Financial LLC      Citibank                     3259        Custodial                         7,023
               Ditech Financial LLC      Citibank                     3267        Custodial                           626
               Ditech Financial LLC      Citibank                     3275        Custodial                           -
               Ditech Financial LLC      Citibank                     3283        Custodial                        51,754
               Ditech Financial LLC      Citibank                     3291        Custodial                       242,598
               Ditech Financial LLC      Citibank                     3304        Custodial                           -
               Ditech Financial LLC      Citibank                     3312        Custodial                           -
               Ditech Financial LLC      Citibank                     3339        Custodial                         4,750
               Ditech Financial LLC      Citibank                     3347        Custodial                         2,459
               Ditech Financial LLC      Citibank                     3355        Custodial                        26,974
               Ditech Financial LLC      Citibank                     3363        Custodial                         4,589
               Ditech Financial LLC      Citibank                     3371        Custodial                             21
               Ditech Financial LLC      Citibank                     3398        Custodial                           -
               Ditech Financial LLC      Citibank                     3419        Custodial                         2,575
               Ditech Financial LLC      Citibank                     3427        Custodial                       106,951
               Ditech Financial LLC      Citibank                     3443        Custodial                       497,142
               Ditech Financial LLC      Citibank                     3451        Custodial                        16,665
               Ditech Financial LLC      Citibank                     3478        Custodial                         2,400
               Ditech Financial LLC      Citibank                     3486        Custodial                        64,530
               Ditech Financial LLC      Citibank                     3494        Custodial                           933
               Ditech Financial LLC      Citibank                     3507        Custodial                        14,391
               Ditech Financial LLC      Citibank                     3515        Custodial                       790,196
               Ditech Financial LLC      Citibank                     3523        Custodial                       401,935
               Ditech Financial LLC      Citibank                     3531        Custodial                        26,015
               Ditech Financial LLC      Citibank                     3558        Custodial                        18,234
               Ditech Financial LLC      Citibank                     3566        Custodial                         7,179
               Ditech Financial LLC      Citibank                     3574        Custodial                         5,321
               Ditech Financial LLC      Citibank                     3582        Custodial                             82
               Ditech Financial LLC      Citibank                     3603        Custodial                         3,538
               Ditech Financial LLC      Citibank                     3611        Custodial                         9,892


                                                       MOR-1b
19-10412-jlg    Doc 1059             Filed 08/01/19 Entered 08/01/19 21:07:18 Main Document
           In re: DITECH HOLDING CORPORATION, et al.,
                                                      Pg 23 of 28        Case No.: 19-10412-JLG
               Debtors                                                                                            Reporting Period June 1, 2019 to June 30, 2019



                                                                  BANK ACCOUNT BALANCES ($) 1

                                                                                                                                            Balance as of
                                  Debtor                                    Bank                  Last 4 Digits       Description            Month End
               Ditech Financial LLC                          Citibank                                  3638       Custodial                          63,962
               Ditech Financial LLC                          Citibank                                  3646       Custodial                          99,131
               Ditech Financial LLC                          Citibank                                  3654       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3662       Custodial                          89,105
               Ditech Financial LLC                          Citibank                                  3689       Custodial                          39,901
               Ditech Financial LLC                          Citibank                                  3697       Custodial                          69,700
               Ditech Financial LLC                          Citibank                                  3718       Custodial                          61,912
               Ditech Financial LLC                          Citibank                                  3726       Custodial                          69,191
               Ditech Financial LLC                          Citibank                                  3734       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3742       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3769       Custodial                           7,874
               Ditech Financial LLC                          Citibank                                  3777       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3785       Custodial                              441
               Ditech Financial LLC                          Citibank                                  3793       Custodial                         166,468
               Ditech Financial LLC                          Citibank                                  3806       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3814       Custodial                              -
               Ditech Financial LLC                          Citibank                                  3822       Custodial                           7,182
               Ditech Financial LLC                          Citibank                                  3849       Custodial                         620,866
               Ditech Financial LLC                          Citibank                                  3857       Custodial                         115,910
               Ditech Financial LLC                          Citibank                                  5705       Custodial                         246,737
               Ditech Financial LLC                          Citibank                                  5713       Custodial                         549,140
               Ditech Financial LLC                          Citibank                                  6409       Custodial                              -
               Ditech Financial LLC                          Citibank                                  6417       Custodial                                6
               Ditech Financial LLC                          Citibank                                  6425       Custodial                       1,459,298
               Ditech Financial LLC                          Citibank                                  6433       Custodial                              -
               Ditech Financial LLC                          Bank of America                           2845       Custodial                   --Closed--
               Total                                                                                                                          2,296,590,631

               Footnotes
               1) Bank reconciliations for the sixteen (16) operating accounts included in “Cash and Cash Equivalents” are attached to this MOR. The
               Debtors affirm that reconciliations for custodial and other bank accounts that are on the balance sheet are prepared and maintained by the
               Debtors on a monthly basis. As the Debtors maintain 1,180 custodial accounts, attaching bank reconciliations would be administratively
               burdensome. The Debtors can provide reconciliations upon request.
               2) Certain of the Debtors’ bank accounts contain cash reserved for unclaimed property liabilities, which has historically been recorded as off-
               balance sheet. As of June 30, 2019, the total amount of unclaimed property recorded as off-balance sheet was approximately $78.6 million.
               3) This bank account was associated with a Management Services Agreement which has been transitioned to a new service provider and thus
               is no longer controlled by the Debtors.




                                                                                 MOR-1b
     19-10412-jlg          Doc 1059          Filed 08/01/19 Entered 08/01/19 21:07:18                             Main Document
                                                          Pg 24 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                                          Case No.: 19-10412-JLG
       Debtors                                                                                 Reporting Period June 1, 2019 to June 30, 2019



                                   CONSOLIDATED STATEMENT OF OPERATIONS ($000s) 1, 2, 3, 4

                                                                                    Current Month             Cumulative Filing to Date
          Servicing Revenue and Fees, Net                                                     (33,750.0)                        (8,653.1)
          Gains on Loan Sales, Net                                                             14,012.0                        52,816.9
          FV Gains on Reverse Loans, Net                                                       16,465.0                        45,170.6
          Other Revenues                                                                        9,800.0                        41,686.9
        Revenues                                                                                6,527.0                       131,021.3
          Salaries and Benefits Expense                                                        19,531.0                       108,542.7
          General and Administrative Expense                                                   19,990.0                       129,667.1
          Interest Expense                                                                      6,585.0                        37,602.2
          Depreciation and Amortization                                                         3,210.0                        16,123.4
          Reorganization Items, Net                                                             6,717.0                       144,858.3
          Other Expenses, Net                                                                     168.0                          2,299.0
        Expenses                                                                               56,201.0                       439,092.7
          Other Fair Value Gains, Net                                                              57.0                            387.4
          Debt Extinguishment Losses, Net                                                           -                             (828.6)
          Other Net Gains (Losses)                                                               (159.0)                         2,222.9
        Other Gains (Losses), Net                                                                (102.0)                         1,781.7
     Loss Before Taxes                                                                        (49,776.0)                     (306,289.7)
        Income Tax Expense (Benefit)                                                              (53.0)                           386.6
     Income Tax Expense (Benefit)                                                                 (53.0)                           386.6
    Net Loss                                                                                  (49,723.0)                     (306,676.3)

    Footnotes
    1) The financial statements and supplemental information contained herein are limited in scope and cover a limited time period.
    Moreover, such information is preliminary and unaudited. The financial position and results of operations contained herein are not
    necessarily indicative of results which may be expected for any other period or for the full year and as a result, may not reflect the
    consolidated financial position and results of operations of the Debtors in the future.

    2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time period.
    Moreover, such information is preliminary, unaudited, and subject to change.

    3) For items recorded at fair value, the Company has estimated fair value based on historical practice, using both available market
    prices for similar instruments as well as unobservable inputs that are significant to the fair value measurement. Amounts ultimately
    realized from the disposition of the Company's assets and liabilities may vary from the estimated fair value. Fair value has not been
    adjusted to reflect the stalking horse bids received in connection with the chapter 11 cases.

    4) This report does not consider the impact on certain income tax receivables of any settlement with the IRS or the DOJ in In re New
    WEI, Inc. , Case No. 15-02741 (TOM) (Bankr. N.D. Ala. 2015) that may be required under GAAP.




                                                                    MOR-2
     19-10412-jlg       Doc 1059          Filed 08/01/19 Entered 08/01/19 21:07:18                    Main Document
                                                       Pg 25 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                            Case No.: 19-10412-JLG
       Debtors                                                                   Reporting Period June 1, 2019 to June 30, 2019



                                     CONSOLIDATED BALANCE SHEET ($000s) 1, 2, 3

                                                                              Book Value as of Month End
    Assets
     Cash and Cash Equivalents                                                                                    156,184.0
     Restricted Cash and Cash Equivalents                                                                          94,601.0
     Res Loans at Amortized Cost, Net                                                                             493,674.0
     Residential Loans at Fair Value                                                                            7,768,090.0
     Receivables, Net                                                                                             107,335.0
     Servicer and Protective Advances, Net                                                                        373,102.0
     Servicing Rights, Net                                                                                        461,734.0
     Intangible Assets, Net                                                                                        11,338.0
     Premises and Equipment, Net                                                                                   79,193.0
     Other Assets                                                                                                 138,236.0
    Total Assets                                                                                                9,683,487.0

    Liabilities
      Payables and Accrued Liabilities                                                                            857,977.0
      Servicer Payables                                                                                            72,021.0
      Servicing Advance Liabilities                                                                               201,746.0
      Warehouse Borrowings                                                                                      1,306,504.0
      Corporate Debt, Net                                                                                               -
      Mortgage-Backed Debt, Net                                                                                    56,604.0
      HMBS Related Obligations at FV                                                                            6,268,517.0
      Deferred Tax Liability, Net                                                                                   2,077.0
      Liabilities Subject to Compromise                                                                         1,283,821.0
    Total Liabilities                                                                                          10,049,267.0

    Equity
     Stockholders' Equity                                                                                        (365,780.0)
    Total Equity                                                                                                 (365,780.0)

    Total Liabilities and Equity                                                                                 9,683,487.0

    Footnotes
    1) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
    period. Moreover, such information is preliminary, unaudited, and subject to change.

    2) For items recorded at fair value, the Company has estimated fair value based on historical practice, using both
    available market prices for similar instruments as well as unobservable inputs that are significant to the fair value
    measurement. Amounts ultimately realized from the disposition of the Company's assets and liabilities may vary from the
    estimated fair value. Fair value has not been adjusted to reflect the stalking horse bids received in connection with the
    chapter 11 cases.

    3) This report does not consider the impact on certain income tax receivables of any settlement with the IRS or the DOJ
    in In re New WEI, Inc. , Case No. 15-02741 (TOM) (Bankr. N.D. Ala. 2015) that may be required under GAAP.



                                                            MOR-3
     19-10412-jlg         Doc 1059         Filed 08/01/19 Entered 08/01/19 21:07:18                          Main Document
                                                        Pg 26 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                                Case No.: 19-10412-JLG
       Debtors                                                                       Reporting Period June 1, 2019 to June 30, 2019


                                       SCHEDULE OF POST PETITION TAXES

    Office of the U. S. Trustee

    Re: Monthly Operating Report Attestation Regarding Post Petition Taxes

    The Debtor, Ditech Holding Corporation and its affiliate Debtors hereby submit this attestation
    regarding post petition taxes.

    All post petition taxes, which are not subject to dispute or reconciliation, are current. There are no
    material disputes or reconciliations.


    /s/ Gerald A. Lombardo
    Signature




                                                                MOR-4
     19-10412-jlg           Doc 1059       Filed 08/01/19 Entered 08/01/19 21:07:18             Main Document
                                                        Pg 27 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                        Case No.: 19-10412-JLG
       Debtors                                                               Reporting Period June 1, 2019 to June 30, 2019


                           SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEES ($)


                                                                  AMOUNT PAID DURING THE
                                 NAME                               REPORTING PERIOD             CUMULATIVE 1

    Estate Professionals
        Weil, Gotshal & Manges LLP                                              2,964,561                  2,964,561
        Houlihan Lokey, Inc.                                                     146,564                    146,564
        AlixPartners, LLP                                                       1,943,860                  1,943,860
        Epiq Corporate Restructuring LLC                                                                   4,274,917
        Ernst & Young LLP                                                       1,990,661                  1,990,661
        PriceWaterhouseCoopers LLP                                               218,173                    218,173
        Protiviti Inc.                                                                                           -
    Total Estate Professionals                                                  7,263,819                 11,538,737


    Creditor Committee Professionals
        Rich Michaelson Magaliff Moser, LLP                                      113,386                    113,386
        Pachulski Stang Ziehl & Jones                                            668,273                    668,273
        Goldin Associates, LLC                                                   533,854                    533,854
    Total Creditor Committee Professionals                                      1,315,513                  1,315,513


    Total Retained Restructuring Professional Fees                              8,579,332                 12,854,250

    Footnotes
    1) Represents payments made since the Commencement Date




                                                          MOR-5
       19-10412-jlg               Doc 1059               Filed 08/01/19 Entered 08/01/19 21:07:18                           Main Document
                                                                      Pg 28 of 28


In re: DITECH HOLDING CORPORATION, et al.,                                                                                          Case No.: 19-10412-JLG
       Debtors                                                                                                 Reporting Period June 1, 2019 to June 30, 2019


                                                                       DEBTOR QUESTIONNAIRE

    Must be completed each month. If the answer to any of the
    questions is “Yes”, provide a detailed explanation of each item.          Yes      No                             Comments
    Attach additional sheets if necessary.
    Have any assets been sold or transferred outside the normal course of
                                                                                        X
    business this reporting period?
    Have any funds been disbursed from any account other than a debtor in
                                                                                        X
    possession account this reporting period?
    Is the Debtor delinquent in the timely filing of any post-petition tax
                                                                                        X
    returns?
    Are workers compensation, general liability or other necessary
    insurance coverages expired or cancelled, or has the debtor received                X
    notice of expiration or cancellation of such policies?

                                                                                        X
    Is the Debtor delinquent in paying any insurance premium payment?
    Have any payments been made on pre-petition liabilities this reporting
                                                                               X
    period?
    Are any post petition receivables (accounts, notes or loans) due from
                                                                               X
    related parties?


                                                                                        X
    Are any post petition payroll taxes past due?
    Are any post petition State or Federal income taxes past due?                       X
    Are any post petition real estate taxes past due?                                   X
    Are any other post petition taxes past due?                                         X
    Have any pre-petition taxes been paid during this reporting period?                 X
    Are any amounts owed to post petition creditors delinquent?                               During the reporting period, the Debtors were current on
                                                                                              postpetition payables, taking into consideration pending
                                                                               X
                                                                                              credits, adjustments, and disputes that arise in the ordinary
                                                                                              course of business.
    Are any wage payments past due?                                                     X
    Have any post petition loans been received by the Debtor from any
                                                                                        X
    party?
    Is the Debtor delinquent in paying any U.S. Trustee fees?                           X
    Is the Debtor delinquent with any court ordered payments to attorneys
                                                                                        X
    or other professionals?
    Have the owners or shareholders received any compensation outside of
    the normal course of business?                                                      X




                                                                              MOR-6
